     Case 5:20-cv-05799-LHK Document 172-1 Filed 09/20/20 Page 1 of 54




1

2

3

4

5

6

7

8

9

10                        Attachment A
11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                        Case 5:20-cv-05799-LHK Document 172-1 Filed 09/20/20 Page 2 of 54


Production::Begin   Production::End Bates   Email      Email To    Email CC Date              Author      File Name Privilege     Privilege          Redaction DOC Response
Bates                                       From                                                                                  Description
DOC_0000369         DOC_0000369                                                5/8/2020 19:29 CENSUS      2020        Predecision Draft document Withheld in This draft, attached to a deliberative email
                                                                                                          Operational al and      reflecting         full      discussion providing comments, reflects deliberative
                                                                                                          Timeline    Deliberativ information                  discussions surrounding the draft. Any release
                                                                                                          v5          e           provided to                  would have a chilling effect on the advise and
                                                                                                          Clean.docx              facilitate                   suggestions a subordinate provides to a superior,
                                                                                                                                  deliberative                 with the result of decision-makers not having all
                                                                                                                                  discussions draft            available relevant information.
                                                                                                                                  talking points on
                                                                                                                                  proposed
                                                                                                                                  Department
                                                                                                                                  action/decision/po
                                                                                                                                  licy.
DOC_0000916         DOC_0000916                                                8/3/2020 13:39 Christopher operational Predecision    Document           Withheld in This document was released in full as part of the
                                                                                              Denno       and          al and        containing pre-    full        September 18, 2020 production at DOC_0014449.
                                                                                                          processing Deliberativ     decisional
                                                                                                          options to e               deliberations a
                                                                                                          meet                       draft report on
                                                                                                          september                  proposed
                                                                                                          30 final.pdf               Department
                                                                                                                                     action/decision/po
                                                                                                                                     licy.
DOC_0001123         DOC_0001127             James T    Timothy P              3/18/2020 14:14 Maryann M   2020         Predecision   Document           Withheld in   The presentation of information gathered for pre-
                                            Christy    Olson                                  Chapin      Census -     al and        containing         full          decisional deliberations is so intertwined with the
                                            (CENSUS/   (CENSUS/                               (CENSUS/    Impacts of   Deliberativ   information                      deliberations themselves that such information is
                                            LA FED)    ADFO                                   ADDC        COVID19      e             gathered for pre-                inextricable from the privileged material.
                                                       FED)                                   FED)        03182020                   decisional
                                                                                                          105.docx                   deliberations
                                                                                                                                     regarding internal
                                                                                                                                     briefing materials
                                                                                                                                     on proposed
                                                                                                                                     Department
                                                                                                                                     action/decision/po
                                                                                                                                     licy.




                                                                                                       Page 1 of 53
                                                        Case 5:20-cv-05799-LHK Document 172-1 Filed 09/20/20 Page 3 of 54


Production::Begin   Production::End Bates   Email      Email To    Email CC Date             Author      File Name Privilege  Privilege          Redaction DOC Response
Bates                                       From                                                                              Description
DOC_0001245         DOC_0001254             James T    Timothy P              3/23/2020 11:12 Maryann M 2020      Predecision Draft document Withheld in Privilege was mistakenly asserted over this
                                            Christy    Olson                                  Chapin    Census -  al and      reflecting         full      document. This document appears released in full
                                            (CENSUS/   (CENSUS/                               (CENSUS/ Impacts of Deliberativ information                  at DOC_0001315. This document was also
                                            LA FED)    ADFO                                   ADDC      COVID19 e             provided to                  mistakenly withheld full as deliberative at
                                                       FED)                                   FED)      03232020              facilitate                   DOC_0001245.
                                                                                                        915.docx              deliberative
                                                                                                                              discussions
                                                                                                                              regarding a draft
                                                                                                                              report on
                                                                                                                              proposed
                                                                                                                              Department
                                                                                                                              action/decision/po
                                                                                                                              licy.




                                                                                                      Page 2 of 53
                                                        Case 5:20-cv-05799-LHK Document 172-1 Filed 09/20/20 Page 4 of 54


Production::Begin   Production::End Bates   Email     Email To     Email CC Date              Author      File Name Privilege  Privilege        Redaction DOC Response
Bates                                       From                                                                               Description
DOC_0001353         DOC_0001364             Maryann M Albert E     Thuy Trang   3/25/2020 4:48 Maryann M COVID-19 Attorney- Document            Redacted Attorney-client privilege should not have been
                                            Chapin    Fontenot     Ta Nguyen                   Chapin    Updated   Client      reflecting                 asserted over this document. The document
                                                      (CENSUS/     (CENSUS/                    (CENSUS/ Roadmap Privilege; information                    maintains deliberative process privilege. The
                                                      ADDC         DSSD                        ADDC      03252020 Predecision provided to                 information provided to facilitate deliberative
                                                      FED);        FED); John                  FED)      430pm.doc al and      facilitate                 discussions is so intertwined with the deliberations
                                                      Kathleen M   R                                     x         Deliberativ deliberative               themselves that it is inextricable from the
                                                      Styles       Magruder                                        e           discussions                deliberative material.
                                                      (CENSUS/     (CENSUS/                                                    regarding
                                                      ADDC         FLD FED);                                                   proposed updates
                                                      FED);        Amy L                                                       to Census
                                                      Michael T    Fischer                                                     schedule.
                                                      Thieme(CE    (CENSUS/
                                                      NSUS/AD      FLDFED);
                                                      DC FED);     Kimberly L
                                                      James L      Canada
                                                      Dinwiddie    (CENSUS/
                                                      (CENSUS/     FLD FED);
                                                      ADDC         Sneha
                                                      FED); Luis   Thakor
                                                      J Cano       Desai
                                                      (CENSUS/     (CENSUS/
                                                      DCEO         FLD FED);
                                                      FED);        John T
                                                      Phani-       Baker
                                                      KumarAtri    II(CENSU
                                                      Kalluri      S/FLD
                                                      (CENSUS/     FED);
                                                      ADDC         Michael
                                                      FED);        Bentley
                                                      Barbara M    (CENSUS/
                                                      LoPresti     DSSD
                                                      (CENSUS/     FED);




                                                                                                       Page 3 of 53
                                                           Case 5:20-cv-05799-LHK Document 172-1 Filed 09/20/20 Page 5 of 54


Production::Begin   Production::End Bates   Email        Email To     Email CC Date                 Author      File Name Privilege Privilege          Redaction DOC Response
Bates                                       From                                                                                    Description
DOC_0006505         DOC_0006507             BOC          Christa D    BOC          7/13/2020 0:00 toya.a.haw CQAS-      Predecision Draft document Withheld in The information provided to facilitate deliberative
                                            Correspond   Jones        Correspond                  kins-      10386.docx al and      reflecting         full      discussions is so intertwined with the deliberations
                                            ence         (CENSUS/     ence                        digby@cen             Deliberativ information                  themselves that it is inextricable from the
                                            Quality      DEPDIR       Quality                     sus.gov               e           provided to                  deliberative material.
                                            Assurance    FED)         Assurance                                                     facilitate
                                            (CENSUS)                  (CENSUS)                                                      deliberative
                                                                                                                                    discussions
                                                                                                                                    regarding draft
                                                                                                                                    correspondence
                                                                                                                                    communicating
                                                                                                                                    proposed
                                                                                                                                    Department
                                                                                                                                    action/decision/po
                                                                                                                                    licy.
DOC_0006508         DOC_0006513             BOC          Christa D    BOC          7/13/2020 0:00               CQAS-     Predecision Document           Redacted    The information provided to facilitate deliberative
                                            Correspond   Jones        Correspond                                10386inco al and      reflecting mental              discussions is so intertwined with the deliberations
                                            ence         (CENSUS/     ence                                      ming.pdf Deliberativ processes of                    themselves that it is inextricable from the
                                            Quality      DEPDIR       Quality                                             e           advisor to                     deliberative material.
                                            Assurance    FED)         Assurance                                                       decisionmaker
                                            (CENSUS)                  (CENSUS)                                                        regarding
                                                                                                                                      proposed
                                                                                                                                      Department
                                                                                                                                      action/decision/po
                                                                                                                                      licy.

DOC_0006514         DOC_0006514             Christa D    Risko,                    7/15/2020 0:00               Re_ Quick Predecision Email               Redacted   The information provided to facilitate deliberative
                                            Jones        Daniel                                                 Question.p al and      communication                 discussions is so intertwined with the deliberations
                                            (CENSUS/     (Federal);                                             df         Deliberativ reflecting mental             themselves that it is inextricable from the
                                            DEPDIR       Ron S                                                             e           processes of                  deliberative material.
                                            FED)         Jarmin                                                                        decisionmaker
                                                         (CENSUS/                                                                      regarding
                                                         DEPDIR                                                                        proposed
                                                         FED)                                                                          Department
                                                                                                                                       action/decision/po
                                                                                                                                       licy.




                                                                                                             Page 4 of 53
                                                          Case 5:20-cv-05799-LHK Document 172-1 Filed 09/20/20 Page 6 of 54


Production::Begin   Production::End Bates   Email       Email To     Email CC Date                Author      File Name Privilege  Privilege          Redaction DOC Response
Bates                                       From                                                                                   Description
DOC_0006515         DOC_0006532             Christa D   Risko,                   7/15/2020 0:00 Christopher Count      Attorney- Document             Withheld in Attorney-client privilege should not have been
                                            Jones       Daniel                                  Denno       Imputation Client      reflecting mental full         asserted over this document. The document
                                            (CENSUS/    (Federal);                                          Overview Privilege; processes of                      maintains deliberative process privilege. This
                                            DEPDIR      Ron S                                               6.9.20     Predecision decisionmaker                  presentation was prepared for the purpose of
                                            FED)        Jarmin                                              v15.pdf    al and      regarding                      informing Secretary Ross of particular facts that are
                                                        (CENSUS/                                                       Deliberativ proposed                       important to making a decision, and any factual
                                                        DEPDIR                                                         e           Department                     information provided is so inextricably intertwined
                                                        FED)                                                                       action/decision/po             with deliberative information that it cannot be
                                                                                                                                   licy.                          segregated.

DOC_0006533         DOC_0006550             Christa D   Risko,                   7/15/2020 0:00 Dominic R     2. 2020       Predecision   Document           Withheld in   This presentation was prepared for the purpose of
                                            Jones       Daniel                                  Beamer        Nonrespons    al and        reflecting mental full           informing Secretary Ross of particular facts that are
                                            (CENSUS/    (Federal);                              (CENSUS/      e Followup    Deliberativ   processes of                     important to making a decision, and any factual
                                            DEPDIR      Ron S                                   DCMD          Overview      e             decisionmaker                    information provided is so inextricably intertwined
                                            FED)        Jarmin                                  FED)          Presenta.pd                 regarding                        with deliberative information that it cannot be
                                                        (CENSUS/                                              f                           proposed                         segregated.
                                                        DEPDIR                                                                            Department
                                                        FED)                                                                              action/decision/po
                                                                                                                                          licy.

DOC_0006664         DOC_0006665             Christa D   Ron S        James T     7/15/2020 0:00               Re_ SWLR Predecision Email              Withheld in          This email reflects information requested by the
                                            Jones       Jarmin       Christy                                  ask.pdf  al and      communication      full                 decision-maker to weigh options. Releasing this
                                            (CENSUS/    (CENSUS/     (CENSUS/                                          Deliberativ containing pre-                         information would harm the ability of a decision
                                            DEPDIR      DEPDIR       LA FED);                                          e           decisional                              maker to request necessary information for
                                            FED)        FED)         Timothy P                                                     deliberations                           consideration.
                                                                     Olson                                                         regarding
                                                                     (CENSUS/                                                      proposed
                                                                     ADFO                                                          Department
                                                                     FED);                                                         action/decision/po
                                                                     Albert E                                                      licy.
                                                                     Fontenot
                                                                     (CENSUS/
                                                                     ADDCFED
                                                                     ); Robin
                                                                     Wyvill
                                                                     (CENSUS/
                                                                     DEPDIR
                                                                     FED)




                                                                                                           Page 5 of 53
                                                        Case 5:20-cv-05799-LHK Document 172-1 Filed 09/20/20 Page 7 of 54


Production::Begin   Production::End Bates   Email      Email To    Email CC Date              Author      File Name Privilege   Privilege        Redaction DOC Response
Bates                                       From                                                                                Description
DOC_0006724         DOC_0006725             James B    Ron S       Christa D   7/16/2020 0:00 Ranga     Copy of     Predecision Document         Withheld in The information provided to facilitate deliberative
                                            Treat      Jarmin      Jones                      Satya Sai COVID-19 al and         reflecting       full        discussions is so intertwined with the deliberations
                                            (CENSUS/   (CENSUS/    (CENSUS/                   Peruri    Replan -    Deliberativ information                  themselves that it is inextricable from the
                                            DEPDIR     DEPDIR      DEPDIR                     (CENSUS/ Benchmark e              provided to                  deliberative material.
                                            FED)       FED);       FED)                       DCMD      to                      facilitate
                                                       Albert E                               CTR)      Apport.xlsx             deliberative
                                                       Fontenot                                                                 discussions
                                                       (CENSUS/                                                                 regarding
                                                       ADDC                                                                     proposed updates
                                                       FED);                                                                    to Census
                                                       Deborah                                                                  schedule.
                                                       Stempowsk
                                                       i(CENSUS/
                                                       ADDC
                                                       FED);
                                                       Deirdre
                                                       Bishop
                                                       (CENSUS/
                                                       GEO FED)




                                                                                                       Page 6 of 53
                                                         Case 5:20-cv-05799-LHK Document 172-1 Filed 09/20/20 Page 8 of 54


Production::Begin   Production::End Bates   Email       Email To     Email CC Date                 Author      File Name Privilege   Privilege          Redaction DOC Response
Bates                                       From                                                                                     Description
DOC_0006746         DOC_0006763             James L     Albert E     Colleen       7/16/2020 17:10 Hudon,      FY19_ALL Predecision Document            Withheld in The draft statement and information provided
                                            Dinwiddie   Fontenot     Holzbach                      Kerstin R   _STAFF- al and        reflecting         full        therein facilitated deliberative discussions amongst
                                            (CENSUS/    (CENSUS/     (CENSUS/                                  _1765688- Deliberativ information                    Census Bureau staff, and is so intertwined with the
                                            ADDC        ADDC         PCO FED);                                 v3-       e           provided to                    deliberations themselves that it is inextricable from
                                            FED)        FED);        Sara A                                    4_2_10439             facilitate                     the deliberative material.
                                                        Deborah      Rosario                                   6_STATE               deliberative
                                                        Stempowsk    Nieves                                    ME.DOCX               discussions
                                                        i            (CENSUS/                                                        regarding draft
                                                        (CENSUS/     ADDC                                                            statement of facts
                                                        ADDC         FED);                                                           form GAO
                                                        FED);        Gerell L                                                        submitted for
                                                        Michael T    Smith(CEN                                                       Census
                                                        Thieme(CE    SUS/ADD                                                         comments.
                                                        NSUS/AD      C FED);
                                                        DC FED);     Britney L
                                                        Kathleen M   Dockett
                                                        Styles       (CENSUS/
                                                        (CENSUS/     ADDC
                                                        ADDC         FED);
                                                        FED);        Christopher
                                                        Jennifer W   M Denno
                                                        Reichert     (CENSUS/
                                                        (CENSUS/     ADDC
                                                        DCMD         FED);Core
                                                        FED); Luis   y J Kane
                                                        JCano        (CENSUS/
                                                        (CENSUS/     PCO FED);
                                                        DCEO         Kemi
                                                        FED);        Ariana
                                                        Deirdre      Williams
                                                        Bishop       (CENSUS/
                                                        (CENSUS/     PCO FED)




                                                                                                            Page 7 of 53
                                                        Case 5:20-cv-05799-LHK Document 172-1 Filed 09/20/20 Page 9 of 54


Production::Begin   Production::End Bates   Email      Email To     Email CC Date              Author      File Name Privilege   Privilege          Redaction DOC Response
Bates                                       From                                                                                 Description
DOC_0006766         DOC_0006770             James B    Kathleen M               7/17/2020 0:00 James B  Post Data Predecision Document              Withheld in The presentation of information gathered for pre-
                                            Treat      Styles                                  Treat    Collecxtion al and       containing         full        decisional deliberations is so intertwined with the
                                            (CENSUS/   (CENSUS/                                (CENSUS/ Narravtive - Deliberativ information                    deliberations themselves that such information is
                                            DEPDIR     ADDC                                    ADDC     Combined. e              gathered for pre-              inextricable from the privileged material.
                                            FED)       FED);                                   FED)     docx                     decisional
                                                       Christa D                                                                 deliberations
                                                       Jones                                                                     regarding
                                                       (CENSUS/                                                                  proposed
                                                       DEPDIR                                                                    Department
                                                       FED);                                                                     action/decision/po
                                                       Enrique                                                                   licy.
                                                       Lamas(CE
                                                       NSUS/DEP
                                                       DIR FED);
                                                       Michael T
                                                       Thieme
                                                       (CENSUS/
                                                       ADDC
                                                       FED)




                                                                                                        Page 8 of 53
                                                        Case 5:20-cv-05799-LHK Document 172-1 Filed 09/20/20 Page 10 of 54


Production::Begin   Production::End Bates   Email      Email To    Email CC Date              Author      File Name Privilege  Privilege          Redaction DOC Response
Bates                                       From                                                                               Description
DOC_0007065         DOC_0007067             Enrique    Albert E    Ron S       7/21/2020 0:00 James B  Post Data Predecision Document             Withheld in The information provided to facilitate deliberative
                                            Lamas      Fontenot    Jarmin                     Treat    Collecxtion al and      reflecting         full        discussions is so intertwined with the deliberations
                                            (CENSUS/   (CENSUS/    (CENSUS/                   (CENSUS/ Narravtive. Deliberativ information                    themselves that it is inextricable from the
                                            DEPDIR     ADDC        DEPDIR                     ADDC     docx        e           provided to                    deliberative material.
                                            FED)       FED);       FED);                      FED)                             facilitate
                                                       Deborah     Christa D                                                   deliberative
                                                       Stempowsk   Jones                                                       discussions
                                                       i           (CENSUS/                                                    regarding
                                                       (CENSUS/    DEPDIR                                                      proposed
                                                       ADDC        FED)                                                        Department
                                                       FED);                                                                   action/decision/po
                                                       Timothy P                                                               licy.
                                                       Olson(CEN
                                                       SUS/ADF
                                                       O FED);
                                                       James T
                                                       Christy
                                                       (CENSUS/
                                                       LA FED);
                                                       Ali
                                                       Mohamma
                                                       d Ahmad
                                                       (CENSUS/
                                                       ADCOM
                                                       FED);
                                                       JohnMaron
                                                       Abowd
                                                       (CENSUS/
                                                       ADRM
                                                       FED);
                                                       Victoria
                                                       Velkoff




                                                                                                       Page 9 of 53
                                                        Case 5:20-cv-05799-LHK Document 172-1 Filed 09/20/20 Page 11 of 54


Production::Begin   Production::End Bates   Email      Email To    Email CC Date             Author       File Name Privilege      Privilege        Redaction DOC Response
Bates                                       From                                                                                   Description
DOC_0007068         DOC_0007068             Enrique    Albert E    Ron S       7/21/2020 0:00 Ranga       Schedule     Predecision Document         Withheld in The information provided to facilitate deliberative
                                            Lamas      Fontenot    Jarmin                     Satya Sai   Impacts      al and      reflecting       full        discussions is so intertwined with the deliberations
                                            (CENSUS/   (CENSUS/    (CENSUS/                   Peruri      due to a     Deliberativ information                  themselves that it is inextricable from the
                                            DEPDIR     ADDC        DEPDIR                     (CENSUS/    delay.xlsx   e           provided to                  deliberative material.
                                            FED)       FED);       FED);                      DCMD                                 facilitate
                                                       Deborah     Christa D                  CTR)                                 deliberative
                                                       Stempowsk   Jones                                                           discussions
                                                       i           (CENSUS/                                                        regarding
                                                       (CENSUS/    DEPDIR                                                          proposed updates
                                                       ADDC        FED)                                                            to Census
                                                       FED);                                                                       schedule.
                                                       Timothy P
                                                       Olson(CEN
                                                       SUS/ADF
                                                       O FED);
                                                       James T
                                                       Christy
                                                       (CENSUS/
                                                       LA FED);
                                                       Ali
                                                       Mohamma
                                                       d Ahmad
                                                       (CENSUS/
                                                       ADCOM
                                                       FED);
                                                       JohnMaron
                                                       Abowd
                                                       (CENSUS/
                                                       ADRM
                                                       FED);
                                                       Victoria
                                                       Velkoff




                                                                                                      Page 10 of 53
                                                        Case 5:20-cv-05799-LHK Document 172-1 Filed 09/20/20 Page 12 of 54


Production::Begin   Production::End Bates   Email      Email To      Email CC Date             Author       File Name Privilege      Privilege          Redaction DOC Response
Bates                                       From                                                                                     Description
DOC_0007074         DOC_0007074             Enrique    Albert E      Ron S       7/21/2020 0:00 Ranga       Schedule     Predecision Document           Withheld in The information provided to facilitate deliberative
                                            Lamas      Fontenot      Jarmin                     Satya Sai   Impacts      al and      reflecting         full        discussions is so intertwined with the deliberations
                                            (CENSUS/   (CENSUS/      (CENSUS/                   Peruri      due to a     Deliberativ information                    themselves that it is inextricable from the
                                            DEPDIR     ADDC          DEPDIR                     (CENSUS/    delay.xlsx   e           provided to                    deliberative material.
                                            FED)       FED);         FED);                      DCMD                                 facilitate
                                                       Deborah       Christa D                  CTR)                                 deliberative
                                                       Stempowsk     Jones                                                           discussions
                                                       i             (CENSUS/                                                        regarding
                                                       (CENSUS/      DEPDIR                                                          proposed
                                                       ADDC          FED)                                                            Department
                                                       FED);                                                                         action/decision/po
                                                       James T                                                                       licy.
                                                       Christy(CE
                                                       NSUS/LA
                                                       FED);
                                                       Timothy P
                                                       Olson
                                                       (CENSUS/
                                                       ADFO
                                                       FED); John
                                                       Maron
                                                       Abowd
                                                       (CENSUS/
                                                       ADRM
                                                       FED);
                                                       VictoriaVel
                                                       koff
                                                       (CENSUS/
                                                       ADDP
                                                       FED);
                                                       Kathleen M
                                                       Styles




                                                                                                        Page 11 of 53
                                                        Case 5:20-cv-05799-LHK Document 172-1 Filed 09/20/20 Page 13 of 54


Production::Begin   Production::End Bates   Email      Email To     Email CC Date                Author       File Name Privilege      Privilege          Redaction DOC Response
Bates                                       From                                                                                       Description
DOC_0007075         DOC_0007076             Enrique    John         Ron S       7/21/2020 0:00                Fw_          Predecision Email              Redacted The information provided to facilitate deliberative
                                            Lamas      Maron        Jarmin                                    Urgent.      al and      communication                discussions is so intertwined with the deliberations
                                            (CENSUS/   Abowd        (CENSUS/                                  Call me      Deliberativ reflecting                   themselves that it is inextricable from the
                                            DEPDIR     (CENSUS/     DEPDIR                                    please.pdf   e           information                  deliberative material.
                                            FED)       ADRM         FED);                                                              provided to
                                                       FED);        Christa D                                                          facilitate
                                                       Victoria     Jones                                                              deliberative
                                                       Velkoff      (CENSUS/                                                           discussions
                                                       (CENSUS/     DEPDIR                                                             regarding
                                                       ADDP         FED)                                                               proposed
                                                       FED);                                                                           Department
                                                       Deborah                                                                         action/decision/po
                                                       Stempowsk                                                                       licy.
                                                       i(CENSUS/
                                                       ADDC
                                                       FED);
                                                       Kathleen M
                                                       Styles
                                                       (CENSUS/
                                                       ADDC
                                                       FED);
                                                       James B
                                                       Treat
                                                       (CENSUS/
                                                       DEPDIR
                                                       FED);
                                                       AliMoham
                                                       mad
                                                       Ahmad
                                                       (CENSUS/
                                                       ADCOM
                                                       FED);




                                                                                                          Page 12 of 53
                                                        Case 5:20-cv-05799-LHK Document 172-1 Filed 09/20/20 Page 14 of 54


Production::Begin   Production::End Bates   Email      Email To     Email CC Date            Author       File Name Privilege     Privilege        Redaction DOC Response
Bates                                       From                                                                                  Description
DOC_0007086         DOC_0007089             Enrique    Victoria     Ron S       7/21/2020 0:00 CENSUS     2020        Predecision Document         Withheld in The information provided to facilitate deliberative
                                            Lamas      Velkoff      Jarmin                                Census      al and      reflecting       full        discussions is so intertwined with the deliberations
                                            (CENSUS/   (CENSUS/     (CENSUS/                              Timeline    Deliberativ information                  themselves that it is inextricable from the
                                            DEPDIR     ADDP         DEPDIR                                Update      e           provided to                  deliberative material.
                                            FED)       FED); John   FED);                                 V2.docx                 facilitate
                                                       Maron        Christa D                                                     deliberative
                                                       Abowd        Jones                                                         discussions
                                                       (CENSUS/     (CENSUS/                                                      regarding
                                                       ADRM         DEPDIR                                                        proposed updates
                                                       FED);        FED)                                                          to Census
                                                       James T                                                                    schedule.
                                                       Christy
                                                       (CENSUS/
                                                       LAFED);
                                                       Timothy P
                                                       Olson
                                                       (CENSUS/
                                                       ADFO
                                                       FED);
                                                       Kathleen M
                                                       Styles
                                                       (CENSUS/
                                                       ADDC
                                                       FED);
                                                       James B
                                                       Treat(CEN
                                                       SUS/DEPD
                                                       IR FED);
                                                       Ali
                                                       Mohamma
                                                       d Ahmad
                                                       (CENSUS/




                                                                                                      Page 13 of 53
                                                        Case 5:20-cv-05799-LHK Document 172-1 Filed 09/20/20 Page 15 of 54


Production::Begin   Production::End Bates   Email      Email To     Email CC Date              Author       File Name Privilege
                                                                                                                              Privilege          Redaction DOC Response
Bates                                       From                                                                              Description
DOC_0007092         DOC_0007112             John       Ron S        Burton H    7/21/2020 0:00 Victoria 20200327- Predecision Document           Redacted This document was prepared by John Abowd for
                                            Maron      Jarmin       Reist                      Velkoff  Memo on al and        reflecting mental            Deputy Director Ron Jarmin, an advisor to the
                                            Abowd      (CENSUS/     (CENSUS/                   (CENSUS/ Undocume Deliberativ processes of                  ultimate decisionmaker, and rather than presenting a
                                            (CENSUS/   DEPDIR       ADCOM                      ADDP     nted-     e           advisor to                   final decision, it proposes multiple options for
                                            ADRM       FED);        FED)                       FED)     FINAL.pdf             decisionmaker                proposed action to the decisionmaker for
                                            FED)       Christa D                                                              regarding                    consideration. This document was provided for the
                                                       Jones                                                                  proposed                     purpose of informing decisionmakers of particular
                                                       (CENSUS/                                                               Department                   facts that are important to making a decision, and
                                                       DEPDIR                                                                 action/decision/po           presents options for deliberation before an
                                                       FED);                                                                  licy.                        appropriate decision could be made on this subject.
                                                       Enrique                                                                                             Any factual information provided is so inextricably
                                                       Lamas                                                                                               intertwined with deliberative information that it
                                                       (CENSUS/                                                                                            cannot be segregated. Release of this document
                                                       DEPDIRFE                                                                                            containing the author’s analysis and opinion would
                                                       D); Albert                                                                                          have a clear chilling effect on the ability of advisors
                                                       E Fontenot                                                                                          to candidly present such options to decisionmakers.
                                                       (CENSUS/                                                                                            Furthermore, because of the options presented,
                                                       ADDC                                                                                                releasing the internal analysis could contribute to
                                                       FED);                                                                                               public confusion on the reasoning behind an
                                                       Deborah                                                                                             eventual decision.
                                                       Stempowsk
                                                       i
                                                       (CENSUS/
                                                       ADDC
                                                       FED);
                                                       Benjamin J
                                                       Page(CEN
                                                       SUS/CFO
                                                       FED);
                                                       Timothy P
                                                       Olson
                                                       (CENSUS/




                                                                                                        Page 14 of 53
                                                        Case 5:20-cv-05799-LHK Document 172-1 Filed 09/20/20 Page 16 of 54


Production::Begin   Production::End Bates   Email      Email To     Email CC Date              Author       File Name Privilege    Privilege          Redaction DOC Response
Bates                                       From                                                                                   Description
DOC_0007113         DOC_0007134             John       Ron S        Burton H    7/21/2020 0:00 Jennifer M Building     Predecision Presentation       Withheld in This presentation was prepared for the purpose of
                                            Maron      Jarmin       Reist                      Ortman     the          al and      reflecting         full        informing decisionmakers of particular facts that
                                            Abowd      (CENSUS/     (CENSUS/                   (CENSUS/ Estimate       Deliberativ information                    are important to making a decision, and presents
                                            (CENSUS/   DEPDIR       ADCOM                      ACSO       Slides v8 1- e           provided to                    options for deliberation before an appropriate
                                            ADRM       FED);        FED)                       FED)       27-20.pptx               facilitate                     decision could be made on this subject. Any factual
                                            FED)       Christa D                                                                   deliberative                   information provided is so inextricably intertwined
                                                       Jones                                                                       discussions                    with deliberative information that it cannot be
                                                       (CENSUS/                                                                    regarding                      segregated. Rather than presenting a final decision,
                                                       DEPDIR                                                                      proposed                       it proposes multiple options for proposed action to
                                                       FED);                                                                       Department                     the decisionmaker for consideration. Release of
                                                       Enrique                                                                     action/decision/po             this document containing the author’s analysis and
                                                       Lamas                                                                       licy.                          opinion would have a clear chilling effect on the
                                                       (CENSUS/                                                                                                   ability of advisors to candidly present such options
                                                       DEPDIRFE                                                                                                   to decisionmakers. Furthermore, because of the
                                                       D); Albert                                                                                                 options presented, releasing the internal analysis
                                                       E Fontenot                                                                                                 could contribute to public confusion on the
                                                       (CENSUS/                                                                                                   reasoning behind an eventual decision.
                                                       ADDC
                                                       FED);
                                                       Deborah
                                                       Stempowsk
                                                       i
                                                       (CENSUS/
                                                       ADDC
                                                       FED);
                                                       Benjamin J
                                                       Page(CEN
                                                       SUS/CFO
                                                       FED);
                                                       Timothy P
                                                       Olson
                                                       (CENSUS/




                                                                                                        Page 15 of 53
                                                        Case 5:20-cv-05799-LHK Document 172-1 Filed 09/20/20 Page 17 of 54


Production::Begin   Production::End Bates   Email      Email To     Email CC Date            Author       File Name Privilege     Privilege        Redaction DOC Response
Bates                                       From                                                                                  Description
DOC_0007167         DOC_0007170             Enrique    Victoria     Ron S       7/21/2020 0:00 CENSUS     2020        Predecision Document         Withheld in The information provided to facilitate deliberative
                                            Lamas      Velkoff      Jarmin                                Census      al and      containing pre-  full        discussions is so intertwined with the deliberations
                                            (CENSUS/   (CENSUS/     (CENSUS/                              Timeline    Deliberativ decisional                   themselves that it is inextricable from the
                                            DEPDIR     ADDP         DEPDIR                                Update      e           deliberations                deliberative material.
                                            FED)       FED); John   FED);                                 V2.docx                 regarding
                                                       Maron        Christa D                                                     proposed updates
                                                       Abowd        Jones                                                         to Census
                                                       (CENSUS/     (CENSUS/                                                      schedule.
                                                       ADRM         DEPDIR
                                                       FED);        FED)
                                                       James T
                                                       Christy
                                                       (CENSUS/
                                                       LAFED);
                                                       Timothy P
                                                       Olson
                                                       (CENSUS/
                                                       ADFO
                                                       FED);
                                                       Kathleen M
                                                       Styles
                                                       (CENSUS/
                                                       ADDC
                                                       FED);
                                                       James B
                                                       Treat(CEN
                                                       SUS/DEPD
                                                       IR FED);
                                                       Ali
                                                       Mohamma
                                                       d Ahmad
                                                       (CENSUS/




                                                                                                      Page 16 of 53
                                                         Case 5:20-cv-05799-LHK Document 172-1 Filed 09/20/20 Page 18 of 54


Production::Begin   Production::End Bates   Email       Email To     Email CC Date              Author       File Name PrivilegePrivilege          Redaction DOC Response
Bates                                       From                                                                                Description
DOC_0007190         DOC_0007192             Deborah     Kathleen M              7/21/2020 15:27 James B  Post       Predecision Draft document Withheld in The information provided in this draft to facilitate
                                            Stempowsk   Styles                                  Treat    processing al and      reflecting         full      deliberative discussions is so intertwined with the
                                            i           (CENSUS/                                (CENSUS/ for        Deliberativ information                  deliberations themselves that it is inextricable from
                                            (CENSUS/    ADDC                                    ADDC     dummies e              provided to                  the deliberative material.
                                            ADDC        FED);                                   FED)     guide 7-21             facilitate
                                            FED)        Albert E                                         v2                     deliberative
                                                        Fontenot                                         DMS.docx               discussions
                                                        (CENSUS/                                                                regarding draft
                                                        ADDC                                                                    talking points on
                                                        FED)                                                                    proposed
                                                                                                                                Department
                                                                                                                                action/decision/po
                                                                                                                                licy.




                                                                                                         Page 17 of 53
                                                        Case 5:20-cv-05799-LHK Document 172-1 Filed 09/20/20 Page 19 of 54


Production::Begin   Production::End Bates   Email      Email To     Email CC Date                 Author       File Name Privilege      Privilege          Redaction DOC Response
Bates                                       From                                                                                        Description
DOC_0007235         DOC_0007236             Enrique    John         Ron S       7/21/2020 17:35                Fw_          Predecision Email              Redacted The information provided to facilitate deliberative
                                            Lamas      Maron        Jarmin                                     Urgent.      al and      communication                discussions is so intertwined with the deliberations
                                            (CENSUS/   Abowd        (CENSUS/                                   Call me      Deliberativ reflecting                   themselves that it is inextricable from the
                                            DEPDIR     (CENSUS/     DEPDIR                                     please.pdf   e           information                  deliberative material.
                                            FED)       ADRM         FED);                                                               provided to
                                                       FED);        Christa D                                                           facilitate
                                                       Victoria     Jones                                                               deliberative
                                                       Velkoff      (CENSUS/                                                            discussions
                                                       (CENSUS/     DEPDIR                                                              regarding
                                                       ADDP         FED)                                                                proposed
                                                       FED);                                                                            Department
                                                       Deborah                                                                          action/decision/po
                                                       Stempowsk                                                                        licy.
                                                       i(CENSUS/
                                                       ADDC
                                                       FED);
                                                       Kathleen M
                                                       Styles
                                                       (CENSUS/
                                                       ADDC
                                                       FED);
                                                       James B
                                                       Treat
                                                       (CENSUS/
                                                       DEPDIR
                                                       FED);
                                                       AliMoham
                                                       mad
                                                       Ahmad
                                                       (CENSUS/
                                                       ADCOM
                                                       FED);




                                                                                                           Page 18 of 53
                                                        Case 5:20-cv-05799-LHK Document 172-1 Filed 09/20/20 Page 20 of 54


Production::Begin   Production::End Bates   Email      Email To    Email CC Date              Author       File Name Privilege      Privilege         Redaction DOC Response
Bates                                       From                                                                                    Description
DOC_0007266         DOC_0007266             Enrique    Albert E    Ron S       7/21/2020 17:41 Ranga       Schedule     Predecision Document          Withheld in The presentation of information gathered for pre-
                                            Lamas      Fontenot    Jarmin                      Satya Sai   Impacts      al and      containing        full        decisional deliberations is so intertwined with the
                                            (CENSUS/   (CENSUS/    (CENSUS/                    Peruri      due to a     Deliberativ information                   deliberations themselves that such information is
                                            DEPDIR     ADDC        DEPDIR                      (CENSUS/    delay.xlsx   e           gathered for pre-             inextricable from the privileged material.
                                            FED)       FED);       FED);                       DCMD                                 decisional
                                                       Deborah     Christa D                   CTR)                                 deliberations
                                                       Stempowsk   Jones                                                            regarding
                                                       i           (CENSUS/                                                         proposed updates
                                                       (CENSUS/    DEPDIR                                                           to Census
                                                       ADDC        FED)                                                             schedule.
                                                       FED);
                                                       Timothy P
                                                       Olson(CEN
                                                       SUS/ADF
                                                       O FED);
                                                       James T
                                                       Christy
                                                       (CENSUS/
                                                       LA FED);
                                                       Ali
                                                       Mohamma
                                                       d Ahmad
                                                       (CENSUS/
                                                       ADCOM
                                                       FED);
                                                       JohnMaron
                                                       Abowd
                                                       (CENSUS/
                                                       ADRM
                                                       FED);
                                                       Victoria
                                                       Velkoff




                                                                                                       Page 19 of 53
                                                        Case 5:20-cv-05799-LHK Document 172-1 Filed 09/20/20 Page 21 of 54


Production::Begin   Production::End Bates   Email      Email To      Email CC Date                 Author       File Name Privilege   Privilege          Redaction DOC Response
Bates                                       From                                                                                      Description
DOC_0007267         DOC_0007268             Enrique    Albert E      Ron S       7/21/2020 17:43                Fw_       Predecision Email              Redacted The information provided to facilitate deliberative
                                            Lamas      Fontenot      Jarmin                                     Updated   al and      communication                discussions is so intertwined with the deliberations
                                            (CENSUS/   (CENSUS/      (CENSUS/                                   Schedule Deliberativ reflecting                    themselves that it is inextricable from the
                                            DEPDIR     ADDC          DEPDIR                                     Impact    e           information                  deliberative material.
                                            FED)       FED);         FED);                                      Documents             provided to
                                                       Deborah       Christa D                                  .pdf                  facilitate
                                                       Stempowsk     Jones                                                            deliberative
                                                       i             (CENSUS/                                                         discussions
                                                       (CENSUS/      DEPDIR                                                           regarding
                                                       ADDC          FED)                                                             proposed
                                                       FED);                                                                          Department
                                                       James T                                                                        action/decision/po
                                                       Christy(CE                                                                     licy.
                                                       NSUS/LA
                                                       FED);
                                                       Timothy P
                                                       Olson
                                                       (CENSUS/
                                                       ADFO
                                                       FED); John
                                                       Maron
                                                       Abowd
                                                       (CENSUS/
                                                       ADRM
                                                       FED);
                                                       VictoriaVel
                                                       koff
                                                       (CENSUS/
                                                       ADDP
                                                       FED);
                                                       Kathleen M
                                                       Styles




                                                                                                            Page 20 of 53
                                                          Case 5:20-cv-05799-LHK Document 172-1 Filed 09/20/20 Page 22 of 54


Production::Begin   Production::End Bates   Email        Email To     Email CC Date                Author       File Name Privilege Privilege        Redaction DOC Response
Bates                                       From                                                                                    Description
DOC_0007553         DOC_0007554             Kathleen M   Cynthia      Jennifer W   7/22/2020 17:31 Whitney L apportionm Predecision Document         Withheld in The information provided to facilitate deliberative
                                            Styles       Davis        Reichert                     Duffey    ent process al and     reflecting       full        discussions is so intertwined with the deliberations
                                            (CENSUS/     Hollingswo   (CENSUS/                     Jones     072120-1 Deliberativ information                    themselves that it is inextricable from the
                                            ADDC         rth          DCMD                         (CENSUS/ Ben Page e              provided to                  deliberative material.
                                            FED)         (CENSUS/     FED);                        CFO FED) draft.docx              facilitate
                                                         DCMD         Deborah                                                       deliberative
                                                         FED);        Stempowsk                                                     discussions
                                                         James        i                                                             regarding
                                                         Whitehorne   (CENSUS/                                                      proposed updates
                                                         (CENSUS/     ADDC                                                          to Census
                                                         ADDC         FED);                                                         schedule.
                                                         FED)         Albert E
                                                                      Fontenot(C
                                                                      ENSUS/A
                                                                      DDC
                                                                      FED);
                                                                      James B
                                                                      Treat
                                                                      (CENSUS/
                                                                      DEPDIR
                                                                      FED)




                                                                                                            Page 21 of 53
                                                          Case 5:20-cv-05799-LHK Document 172-1 Filed 09/20/20 Page 23 of 54


Production::Begin   Production::End Bates   Email        Email To     Email CC Date                  Author       File Name Privilege       Privilege        Redaction DOC Response
Bates                                       From                                                                                            Description
DOC_0007555         DOC_0007558             Kathleen M   Cynthia      Jennifer W   7/22/2020 17:31 Kathleen M     Elevator      Predecision Document         Withheld in The information provided to facilitate deliberative
                                            Styles       Davis        Reichert                     Styles         Speech 7-     al and      reflecting       full        discussions is so intertwined with the deliberations
                                            (CENSUS/     Hollingswo   (CENSUS/                     (CENSUS/       21 draft      Deliberativ information                  themselves that it is inextricable from the
                                            ADDC         rth          DCMD                         ADDC           v2.docx       e           provided to                  deliberative material.
                                            FED)         (CENSUS/     FED);                        FED)                                     facilitate
                                                         DCMD         Deborah                                                               deliberative
                                                         FED);        Stempowsk                                                             discussions
                                                         James        i                                                                     regarding
                                                         Whitehorne   (CENSUS/                                                              proposed updates
                                                         (CENSUS/     ADDC                                                                  to Census
                                                         ADDC         FED);                                                                 schedule.
                                                         FED)         Albert E
                                                                      Fontenot(C
                                                                      ENSUS/A
                                                                      DDC
                                                                      FED);
                                                                      James B
                                                                      Treat
                                                                      (CENSUS/
                                                                      DEPDIR
                                                                      FED)


DOC_0007638         DOC_0007642             Albert E     Kathleen M   James L      7/23/2020 10:54                Re_           Predecision   Email               Redacted   The presentation of information gathered for pre-
                                            Fontenot     Styles       Dinwiddie                                   Documents     al and        communication                  decisional deliberations is so intertwined with the
                                            (CENSUS/     (CENSUS/     (CENSUS/                                    _Info to      Deliberativ   containing                     deliberations themselves that such information is
                                            ADDC         ADDC         ADDC                                        GAO about     e             information                    inextricable from the privileged material.
                                            FED)         FED)         FED);                                       schedule.pd                 gathered for pre-              Additionally, the weighing of what factual
                                                                      James B                                     f                           decisional                     information to include is itself a deliberative act.
                                                                      Treat                                                                   deliberations
                                                                      (CENSUS/                                                                regarding
                                                                      DEPDIR                                                                  responses to a
                                                                      FED);                                                                   GAO request
                                                                      Deborah
                                                                      Stempowsk
                                                                      i(CENSUS/
                                                                      ADDC
                                                                      FED);
                                                                      Michael T
                                                                      Thieme
                                                                      (CENSUS/
                                                                      ADDC
                                                                      FED)




                                                                                                              Page 22 of 53
                                                         Case 5:20-cv-05799-LHK Document 172-1 Filed 09/20/20 Page 24 of 54


Production::Begin   Production::End Bates   Email       Email To     Email CC Date                Author       File Name Privilege  Privilege          Redaction DOC Response
Bates                                       From                                                                                    Description
DOC_0007664         DOC_0007666             Timothy P   Kathleen M              7/23/2020 11:03                DOC_0001 Predecision Email              Redacted The information provided to facilitate deliberative
                                            Olson       Styles                                                 245      al and      communication                discussions is so intertwined with the deliberations
                                            (CENSUS/    (CENSUS/                                                        Deliberativ reflecting                   themselves that it is inextricable from the
                                            ADFO        ADDC                                                            e           information                  deliberative material.
                                            FED)        FED); Ron                                                                   provided to
                                                        S Jarmin                                                                    facilitate
                                                        (CENSUS/                                                                    deliberative
                                                        DEPDIR                                                                      discussions
                                                        FED);                                                                       regarding internal
                                                        Christa D                                                                   briefing materials
                                                        Jones(CEN                                                                   on proposed
                                                        SUS/DEPD                                                                    Department
                                                        IR FED);                                                                    action/decision/po
                                                        Enrique                                                                     licy.
                                                        Lamas
                                                        (CENSUS/
                                                        DEPDIR
                                                        FED);
                                                        Albert E
                                                        Fontenot
                                                        (CENSUS/
                                                        ADDC
                                                        FED);Debo
                                                        rah
                                                        Stempowsk
                                                        i
                                                        (CENSUS/
                                                        ADDC
                                                        FED); John
                                                        Maron
                                                        Abowd
                                                        (CENSUS/




                                                                                                           Page 23 of 53
                                                          Case 5:20-cv-05799-LHK Document 172-1 Filed 09/20/20 Page 25 of 54


Production::Begin   Production::End Bates   Email        Email To      Email CC Date             Author        File Name Privilege     Privilege          Redaction DOC Response
Bates                                       From                                                                                       Description
DOC_0007815         DOC_0007819             Kathleen M   imothy P                 7/23/2020 12:29 Kathleen M   Elevator    Predecision Draft document Withheld in The information provided to facilitate deliberative
                                            Styles       Olson                                    Styles       Speech 7-   al and      reflecting         full      discussions is so intertwined with the deliberations
                                            (CENSUS/     (CENSUS/                                 (CENSUS/     23draft     Deliberativ information                  themselves that it is inextricable from the
                                            ADDC         ADFO                                     ADDC         v3.docx     e           provided to                  deliberative material.
                                            FED)         FED); Ron                                FED)                                 facilitate
                                                         S Jarmin                                                                      deliberative
                                                         (CENSUS/                                                                      discussions
                                                         DEPDIR                                                                        regarding draft
                                                         FED);                                                                         talking points on
                                                         Christa D                                                                     proposed
                                                         Jones                                                                         Department
                                                         (CENSUS/                                                                      action/decision/po
                                                         DEPDIRFE                                                                      licy.
                                                         D); Enrique
                                                         Lamas
                                                         (CENSUS/
                                                         DEPDIR
                                                         FED);
                                                         Albert E
                                                         Fontenot
                                                         (CENSUS/
                                                         ADDC
                                                         FED);
                                                         Deborah
                                                         Stempowsk
                                                         i(CENSUS/
                                                         ADDC
                                                         FED); John
                                                         Maron
                                                         Abowd
                                                         (CENSUS/
                                                         ADRM




                                                                                                          Page 24 of 53
                                                          Case 5:20-cv-05799-LHK Document 172-1 Filed 09/20/20 Page 26 of 54


Production::Begin   Production::End Bates   Email        Email To      Email CC Date              Author       File Name Privilege Privilege          Redaction DOC Response
Bates                                       From                                                                                   Description
DOC_0007820         DOC_0007821             Kathleen M   imothy P                 7/23/2020 12:29 Whitney L apportionm Predecision Document           Withheld in The information provided to facilitate deliberative
                                            Styles       Olson                                    Duffey    ent process al and     reflecting         full        discussions is so intertwined with the deliberations
                                            (CENSUS/     (CENSUS/                                 Jones     Ben Page Deliberativ information                      themselves that it is inextricable from the
                                            ADDC         ADFO                                     (CENSUS/ draft 7-23 e            provided to                    deliberative material.
                                            FED)         FED); Ron                                CFO FED) v2.docx                 facilitate
                                                         S Jarmin                                                                  deliberative
                                                         (CENSUS/                                                                  discussions
                                                         DEPDIR                                                                    regarding internal
                                                         FED);                                                                     briefing materials
                                                         Christa D                                                                 on proposed
                                                         Jones                                                                     Department
                                                         (CENSUS/                                                                  action/decision/po
                                                         DEPDIRFE                                                                  licy.
                                                         D); Enrique
                                                         Lamas
                                                         (CENSUS/
                                                         DEPDIR
                                                         FED);
                                                         Albert E
                                                         Fontenot
                                                         (CENSUS/
                                                         ADDC
                                                         FED);
                                                         Deborah
                                                         Stempowsk
                                                         i(CENSUS/
                                                         ADDC
                                                         FED); John
                                                         Maron
                                                         Abowd
                                                         (CENSUS/
                                                         ADRM




                                                                                                           Page 25 of 53
                                                          Case 5:20-cv-05799-LHK Document 172-1 Filed 09/20/20 Page 27 of 54


Production::Begin   Production::End Bates   Email        Email To     Email CC Date                Author       File Name Privilege      Privilege          Redaction DOC Response
Bates                                       From                                                                                         Description
DOC_0008010         DOC_0008015             Steven       Steven K                 7/24/2020 8:26                Fw_ New Predecision Email                   Redacted The information provided to facilitate deliberative
                                            Dillingham   Smith                                                  Stories .pdf al and      communication                discussions is so intertwined with the deliberations
                                            (CENSUS/     (CENSUS/                                                            Deliberativ reflecting                   themselves that it is inextricable from the
                                            DEPDIR       DEPDIR                                                              e           information                  deliberative material.
                                            FED)         FED)                                                                            provided to
                                                                                                                                         facilitate
                                                                                                                                         deliberative
                                                                                                                                         discussions
                                                                                                                                         regarding
                                                                                                                                         proposed
                                                                                                                                         Department
                                                                                                                                         action/decision/po
                                                                                                                                         licy.
DOC_0008337         DOC_0008337             James B      Albert E                7/29/2020 13:37 James B        Post Data    Predecision   Document           Withheld in   A final decision was not reached until August 3,
                                            Treat        Fontenot                                Treat          Collection   al and        reflecting mental full           2020. Any confidential communications containing
                                            (CENSUS/     (CENSUS/                                (CENSUS/       Elevator     Deliberativ   processes of                     deliberative information before that date occurred
                                            DEPDIR       ADDC                                    DEPDIR         Speech.doc   e             advisor to                       before a final decision was reached by the decision
                                            FED)         FED);                                   FED)           x                          decisionmaker                    maker. Any release of this information would harm
                                                         Deborah                                                                           regarding                        the free flow of information to the final decision
                                                         Stempowsk                                                                         proposed                         maker.
                                                         i                                                                                 Department
                                                         (CENSUS/                                                                          action/decision/po
                                                         ADDC                                                                              licy.
                                                         FED);
                                                         Michael T
                                                         Thieme(CE
                                                         NSUS/AD
                                                         DC FED);
                                                         Kathleen M
                                                         Styles
                                                         (CENSUS/
                                                         ADDC
                                                         FED)




                                                                                                            Page 26 of 53
                                                         Case 5:20-cv-05799-LHK Document 172-1 Filed 09/20/20 Page 28 of 54


Production::Begin   Production::End Bates   Email       Email To    Email CC Date                 Author       File Name Privilege     Privilege          Redaction DOC Response
Bates                                       From                                                                                       Description
DOC_0008353         DOC_0008360             Michael T   Barbara M   Ryan W       7/30/2020 0:00                Re_ 5_00 Predecision Email                 Redacted A final decision was not reached until August 3,
                                            Thieme      LoPresti    King                                       PM Process al and       communication                2020. Any confidential communications containing
                                            (CENSUS/    (CENSUS/    (CENSUS/                                   Planning    Deliberativ containing pre-              deliberative information before that date occurred
                                            ADDC        DITD        DSSD                                       Meeting     e           decisional                   before a final decision was reached by the decision
                                            FED)        FED)        FED);                                      Output(11).             deliberations                maker. Any release of this information would harm
                                                                    Karen                                      pdf                     regarding                    the free flow of information to the final decision
                                                                    Battle                                                             proposed                     maker.
                                                                    (CENSUS/                                                           Department
                                                                    POP FED);                                                          action/decision/po
                                                                    Deirdre                                                            licy.
                                                                    Bishop
                                                                    (CENSUS/
                                                                    GEO
                                                                    FED);Jenni
                                                                    fer W
                                                                    Reichert
                                                                    (CENSUS/
                                                                    DCMD
                                                                    FED);
                                                                    Albert E
                                                                    Fontenot
                                                                    (CENSUS/
                                                                    ADDC
                                                                    FED);
                                                                    Deborah
                                                                    Stempowsk
                                                                    i(CENSUS/
                                                                    ADDC
                                                                    FED);
                                                                    Patrick J
                                                                    Cantwell
                                                                    (CENSUS/
DOC_0008361         DOC_0008363                                                  7/30/2020 0:00                2020        Predecision   Email              Withheld in   A final decision was not reached until August 3,
                                                                                                               census      al and        communication      full          2020. Any confidential communications containing
                                                                                                               operational Deliberativ   containing pre-                  deliberative information before that date occurred
                                                                                                               adjustments-e             decisional                       before a final decision was reached by the decision
                                                                                                               long                      deliberations                    maker. Any release of this information would harm
                                                                                                               version_ne                regarding a draft                the free flow of information to the final decision
                                                                                                               w.pdf                     report on                        maker.
                                                                                                                                         proposed
                                                                                                                                         Department
                                                                                                                                         action/decision/po
                                                                                                                                         licy.




                                                                                                           Page 27 of 53
                                                       Case 5:20-cv-05799-LHK Document 172-1 Filed 09/20/20 Page 29 of 54


Production::Begin   Production::End Bates   Email     Email To Email CC Date               Author        File Name Privilege     Privilege        Redaction DOC Response
Bates                                       From                                                                                 Description
DOC_0008364         DOC_0008365             ######### ictoria              7/30/2020 12:25               Fw_         Predecision Email            Redacted The information provided to facilitate deliberative
                                                      Velkoff                                            EMERGE al and           communication              discussions is so intertwined with the deliberations
                                                      (CENSUS/                                           NCY         Deliberativ reflecting                 themselves that it is inextricable from the
                                                      ADDP                                               MEETING e               information                deliberative material.
                                                      FED);                                              on 12_31                provided to
                                                      Jason                                              Delivery of             facilitate
                                                      Devine                                             Appo___.p               deliberative
                                                      (CENSUS/                                           df                      discussions
                                                      POP FED);                                                                  regarding
                                                      Roberto                                                                    proposed updates
                                                      Ramirez                                                                    to Census
                                                      (CENSUS/                                                                   schedule.
                                                      POP
                                                      FED);Chris
                                                      tine
                                                      Flanagan
                                                      Borman
                                                      (CENSUS/
                                                      POP FED)



DOC_0008366         DOC_0008366                                              7/30/2020 12:25 Michael T   Delivering Predecision    Draft document Withheld in   The information provided to facilitate deliberative
                                                                                             Thieme      Apportion al and          reflecting       full        discussions is so intertwined with the deliberations
                                                                                             (CENSUS/    ment by 12- Deliberativ   information                  themselves that it is inextricable from the
                                                                                             ADDC        31-20       e             provided to                  deliberative material.
                                                                                             FED)        Backend                   facilitate
                                                                                                         .docx                     deliberative
                                                                                                                                   discussions
                                                                                                                                   regarding
                                                                                                                                   proposed updates
                                                                                                                                   to Census
                                                                                                                                   schedule.




                                                                                                    Page 28 of 53
                                                         Case 5:20-cv-05799-LHK Document 172-1 Filed 09/20/20 Page 30 of 54


Production::Begin   Production::End Bates   Email       Email To    Email CC Date                Author       File Name Privilege    Privilege         Redaction DOC Response
Bates                                       From                                                                                     Description
DOC_0008367         DOC_0008368             Timothy P   Ali                    7/30/2020 12:34                Re_        Predecision Email             Redacted A final decision was not reached until August 3,
                                            Olson       Mohamma                                               Talking    al and      communication               2020. Any confidential communications containing
                                            (CENSUS/    d Ahmad                                               Points for Deliberativ reflecting mental           deliberative information before that date occurred
                                            ADFO        (CENSUS/                                              Today,     e           processes of                before a final decision was reached by the decision
                                            FED)        ADCOM                                                 Tomorrow,              advisor to                  maker. Any release of this information would harm
                                                        FED)                                                  Into                   decisionmaker               the free flow of information to the final decision
                                                                                                              Ne__.(1).p             regarding                   maker.
                                                                                                              df                     proposed updates
                                                                                                                                     to Census
                                                                                                                                     schedule.



DOC_0008623         DOC_0008624             Maryann M   Albert E               7/30/2020 18:56 Maryann M      2020         Predecision   Document         Redacted   A final decision was not reached until August 3,
                                            Chapin      Fontenot                               Chapin         Census       al and        containing pre-             2020. Any confidential communications containing
                                            (CENSUS/    (CENSUS/                               (CENSUS/       High Level   Deliberativ   decisional                  deliberative information before that date occurred
                                            ADDC        ADDC                                   ADDC           Summary      e             deliberations               before a final decision was reached by the decision
                                            FED)        FED);                                  FED)           07302020                   regarding                   maker. Any release of this information would harm
                                                        Deborah                                               v2.docx                    proposed updates            the free flow of information to the final decision
                                                        Stempowsk                                                                        to Census                   maker.
                                                        i                                                                                schedule.
                                                        (CENSUS/
                                                        ADDC
                                                        FED);
                                                        Timothy P
                                                        Olson(CEN
                                                        SUS/ADF
                                                        O FED);
                                                        James T
                                                        Christy
                                                        (CENSUS/
                                                        LA FED)




                                                                                                          Page 29 of 53
                                                        Case 5:20-cv-05799-LHK Document 172-1 Filed 09/20/20 Page 31 of 54


Production::Begin   Production::End Bates   Email      Email To    Email CC Date                  Author       File Name Privilege     Privilege          Redaction DOC Response
Bates                                       From                                                                                       Description
DOC_0008683         DOC_0008688             Ryan W     Michael T   Deirdre      7/30/2020 21:48                Re_ 5_00 Predecision Email                 Redacted A final decision was not reached until August 3,
                                            King       Thieme      Bishop                                      PM Process al and       communication                2020. Any confidential communications containing
                                            (CENSUS/   (CENSUS/    (CENSUS/                                    Planning    Deliberativ reflecting mental            deliberative information before that date occurred
                                            DSSD       ADDC        GEO FED);                                   Meeting     e           processes of                 before a final decision was reached by the decision
                                            FED)       FED);       Jennifer W                                  Output(11).             advisor to                   maker. Any release of this information would harm
                                                       Karen       Reichert                                    pdf                     decisionmaker                the free flow of information to the final decision
                                                       Battle      (CENSUS/                                                            regarding                    maker.
                                                       (CENSUS/    DCMD                                                                proposed
                                                       POP FED)    FED);                                                               Department
                                                                   Albert E                                                            action/decision/po
                                                                   Fontenot(C                                                          licy.
                                                                   ENSUS/A
                                                                   DDC
                                                                   FED);
                                                                   Deborah
                                                                   Stempowsk
                                                                   i
                                                                   (CENSUS/
                                                                   ADDC
                                                                   FED);
                                                                   Patrick J
                                                                   Cantwell
                                                                   (CENSUS/
                                                                   DSSD
                                                                   FED); Luis
                                                                   JCano
                                                                   (CENSUS/
                                                                   DCEO
                                                                   FED);
                                                                   Barbara M
                                                                   LoPresti
                                                                   (CENSUS/




                                                                                                           Page 30 of 53
                                                        Case 5:20-cv-05799-LHK Document 172-1 Filed 09/20/20 Page 32 of 54


Production::Begin   Production::End Bates   Email      Email To    Email CC Date               Author       File Name Privilege  Privilege          Redaction DOC Response
Bates                                       From                                                                                 Description
DOC_0008689         DOC_0008690             Ryan W     Michael T   Deirdre      7/30/2020 21:48 Michael T Delivering Predecision Draft document Withheld in A final decision was not reached until August 3,
                                            King       Thieme      Bishop                       Thieme    Apportion al and       containing pre-    full      2020. Any confidential communications containing
                                            (CENSUS/   (CENSUS/    (CENSUS/                     (CENSUS/ ment by 12- Deliberativ decisional                   deliberative information before that date occurred
                                            DSSD       ADDC        GEO FED);                    ADDC      31-20      e           deliberations                before a final decision was reached by the decision
                                            FED)       FED);       Jennifer W                   FED)      Backend                regarding a draft            maker. Any release of this information would harm
                                                       Karen       Reichert                               .docx                  report on                    the free flow of information to the final decision
                                                       Battle      (CENSUS/                                                      proposed                     maker.
                                                       (CENSUS/    DCMD                                                          Department
                                                       POP FED)    FED);                                                         action/decision/po
                                                                   Albert E                                                      licy.
                                                                   Fontenot(C
                                                                   ENSUS/A
                                                                   DDC
                                                                   FED);
                                                                   Deborah
                                                                   Stempowsk
                                                                   i
                                                                   (CENSUS/
                                                                   ADDC
                                                                   FED);
                                                                   Patrick J
                                                                   Cantwell
                                                                   (CENSUS/
                                                                   DSSD
                                                                   FED); Luis
                                                                   JCano
                                                                   (CENSUS/
                                                                   DCEO
                                                                   FED);
                                                                   Barbara M
                                                                   LoPresti
                                                                   (CENSUS/




                                                                                                        Page 31 of 53
                                                         Case 5:20-cv-05799-LHK Document 172-1 Filed 09/20/20 Page 33 of 54


Production::Begin   Production::End Bates   Email       Email To     Email CC Date                Author       File Name Privilege     Privilege          Redaction DOC Response
Bates                                       From                                                                                       Description
DOC_0008740         DOC_0008749             Christa D   John                     7/31/2020 0:00                Re_ Data Predecision Email                 Redacted This email discuses the impacts of the potential
                                            Jones       Maron                                                  quality.pdf al and      communication                Replan schedule on the quality of data. It also
                                            (CENSUS/    Abowd                                                              Deliberativ containing pre-              analyzes potential outcomes due to the relationship
                                            DEPDIR      (CENSUS/                                                           e           decisional                   between post processing, apportionment, and
                                            FED)        ADRM                                                                           deliberations                redistricting. Victoria Velkoff, PhD, Associate
                                                        FED);                                                                          regarding                    Director for Demographic Programs, provides
                                                        Michael T                                                                      proposed                     information to her superiors that contain analysis of
                                                        Thieme                                                                         Department                   various options to her superiors, including Christa
                                                        (CENSUS/                                                                       action/decision/po           Jones, Benjamin Page, and John Abowd.
                                                        ADDC                                                                           licy.
                                                        FED);
                                                        Benjamin J
                                                        Page(CEN
                                                        SUS/CFO
                                                        FED);
                                                        Victoria
                                                        Velkoff
                                                        (CENSUS/
                                                        ADDP
                                                        FED)




                                                                                                           Page 32 of 53
                                                         Case 5:20-cv-05799-LHK Document 172-1 Filed 09/20/20 Page 34 of 54


Production::Begin   Production::End Bates   Email       Email To      Email CC Date             Author       File Name Privilege Privilege          Redaction DOC Response
Bates                                       From                                                                                 Description
DOC_0008888         DOC_0008889             Maryann M   Albert E                  7/31/2020 7:25 Maryann M 2020      Predecision Document           Redacted The information provided to facilitate deliberative
                                            Chapin      Fontenot                                 Chapin    Census    al and      containing pre-              discussions is so intertwined with the deliberations
                                            (CENSUS/    (CENSUS/                                 (CENSUS/ High Level Deliberativ decisional                   themselves that it is inextricable from the
                                            ADDC        ADDC                                     ADDC      Summary e             deliberations                deliberative material.
                                            FED)        FED);                                    FED)      07302020              regarding
                                                        Deborah                                            v2.pdf                proposed
                                                        Stempowsk                                                                Department
                                                        i                                                                        action/decision/po
                                                        (CENSUS/                                                                 licy.
                                                        ADDC
                                                        FED);
                                                        James B
                                                        Treat(CEN
                                                        SUS/DEPD
                                                        IR FED);
                                                        Michael T
                                                        Thieme
                                                        (CENSUS/
                                                        ADDC
                                                        FED);
                                                        Kathleen M
                                                        Styles
                                                        (CENSUS/
                                                        ADDC
                                                        FED);Jenni
                                                        fer W
                                                        Reichert
                                                        (CENSUS/
                                                        DCMD
                                                        FED);
                                                        Christopher
                                                        M Denno




                                                                                                         Page 33 of 53
                                                         Case 5:20-cv-05799-LHK Document 172-1 Filed 09/20/20 Page 35 of 54


Production::Begin   Production::End Bates   Email       Email To   Email CC Date                 Author       File Name Privilege     Privilege        Redaction DOC Response
Bates                                       From                                                                                      Description
DOC_0008924         DOC_0008925             Michael T   Albert E   James B      7/31/2020 7:39                Re_         Predecision Email            Redacted The information provided to facilitate deliberative
                                            Thieme      Fontenot   Treat                                      Working     al and      communication              discussions is so intertwined with the deliberations
                                            (CENSUS/    (CENSUS/   (CENSUS/                                   notes from Deliberativ reflecting                  themselves that it is inextricable from the
                                            ADDC        ADDC       DEPDIR                                     the         e           information                deliberative material.
                                            FED)        FED)       FED);                                      operations.             provided to
                                                                   Jennifer W                                 pdf                     facilitate
                                                                   Reichert                                                           deliberative
                                                                   (CENSUS/                                                           discussions
                                                                   DCMD                                                               regarding
                                                                   FED);                                                              proposed updates
                                                                   Deborah                                                            to Census
                                                                   Stempowsk                                                          schedule.
                                                                   i(CENSUS/
                                                                   ADDC
                                                                   FED);
                                                                   James T
                                                                   Christy
                                                                   (CENSUS/
                                                                   LA FED)


DOC_0008926         DOC_0008927             Michael T   Albert E   James B      7/31/2020 7:39 Michael T      Delivering Predecision    Draft document Withheld in   The information provided to facilitate deliberative
                                            Thieme      Fontenot   Treat                       Thieme         Apportion al and          reflecting       full        discussions is so intertwined with the deliberations
                                            (CENSUS/    (CENSUS/   (CENSUS/                    (CENSUS/       ment by 12- Deliberativ   information                  themselves that it is inextricable from the
                                            ADDC        ADDC       DEPDIR                      ADDC           31-20       e             provided to                  deliberative material.
                                            FED)        FED)       FED);                       FED)           Backend                   facilitate
                                                                   Jennifer W                                 .docx                     deliberative
                                                                   Reichert                                                             discussions
                                                                   (CENSUS/                                                             regarding
                                                                   DCMD                                                                 proposed updates
                                                                   FED);                                                                to Census
                                                                   Deborah                                                              schedule.
                                                                   Stempowsk
                                                                   i(CENSUS/
                                                                   ADDC
                                                                   FED);
                                                                   James T
                                                                   Christy
                                                                   (CENSUS/
                                                                   LA FED)




                                                                                                          Page 34 of 53
                                                        Case 5:20-cv-05799-LHK Document 172-1 Filed 09/20/20 Page 36 of 54


Production::Begin   Production::End Bates   Email      Email To   Email CC Date                 Author       File Name Privilege     Privilege          Redaction DOC Response
Bates                                       From                                                                                     Description
DOC_0008928         DOC_0008942             Luis J     mes B      Barbara M    7/31/2020 7:54                Re_ 5_00 Predecision Email                 Redacted A final decision was not reached until August 3,
                                            Cano       Treat      LoPresti                                   PM Process al and       communication                2020. Any confidential communications containing
                                            (CENSUS/   (CENSUS/   (CENSUS/                                   Planning    Deliberativ containing pre-              deliberative information before that date occurred
                                            DCEO       DEPDIR     DITD                                       Meeting     e           decisional                   before a final decision was reached by the decision
                                            FED)       FED        FED);                                      Output(4).p             deliberations                maker. Any release of this information would harm
                                                                  Deborah                                    df                      regarding                    the free flow of information to the final decision
                                                                  Stempowsk                                                          proposed                     maker.
                                                                  i                                                                  Department
                                                                  (CENSUS/                                                           action/decision/po
                                                                  ADDC                                                               licy.
                                                                  FED);
                                                                  Michael T
                                                                  Thieme(CE
                                                                  NSUS/AD
                                                                  DC FED);
                                                                  Ryan W
                                                                  King
                                                                  (CENSUS/
                                                                  DSSD
                                                                  FED);
                                                                  Karen
                                                                  Battle
                                                                  (CENSUS/
                                                                  POP FED);
                                                                  Deirdre
                                                                  Bishop(CE
                                                                  NSUS/GE
                                                                  O FED);
                                                                  Jennifer W
                                                                  Reichert
                                                                  (CENSUS/
                                                                  DCMD




                                                                                                         Page 35 of 53
                                                           Case 5:20-cv-05799-LHK Document 172-1 Filed 09/20/20 Page 37 of 54


Production::Begin   Production::End Bates   Email         Email To   Email CC Date                 Author       File Name Privilege    Privilege          Redaction DOC Response
Bates                                       From                                                                                       Description
DOC_0009054         DOC_0009072             Albert.E.Fo   Luis J     James B      7/31/2020 7:56                Re_ 5_00 Predecision Email                Redacted A final decision was not reached until August 3,
                                            ntenot@cen    Cano       Treat                                      PM Process al and      communication                2020. Any confidential communications containing
                                            sus.gov       (CENSUS/   (CENSUS/                                   Planning   Deliberativ containing pre-              deliberative information before that date occurred
                                                          DCEO       DEPDIR                                     Meeting    e           decisional                   before a final decision was reached by the decision
                                                          FED)       FED);                                      Output.pdf             deliberations                maker. Any release of this information would harm
                                                                     Barbara M                                                         regarding                    the free flow of information to the final decision
                                                                     LoPresti                                                          proposed                     maker.
                                                                     (CENSUS/                                                          Department
                                                                     DITD                                                              action/decision/po
                                                                     FED);                                                             licy.
                                                                     Deborah
                                                                     Stempowsk
                                                                     i
                                                                     (CENSUS/
                                                                     ADDCFED
                                                                     ); Michael
                                                                     T Thieme
                                                                     (CENSUS/
                                                                     ADDC
                                                                     FED);
                                                                     Ryan W
                                                                     King
                                                                     (CENSUS/
                                                                     DSSD
                                                                     FED);
                                                                     Karen
                                                                     Battle
                                                                     (CENSUS/
                                                                     POP
                                                                     FED);Deird
                                                                     re Bishop
                                                                     (CENSUS/




                                                                                                            Page 36 of 53
                                                        Case 5:20-cv-05799-LHK Document 172-1 Filed 09/20/20 Page 38 of 54


Production::Begin   Production::End Bates   Email      Email To    Email CC Date                 Author       File Name Privilege     Privilege        Redaction DOC Response
Bates                                       From                                                                                      Description
DOC_0009115         DOC_0009128             Victoria   Michael T   Ryan W       7/31/2020 7:58                Re_ 5_00 Predecision Email               Redacted The information provided to facilitate deliberative
                                            Velkoff    Thieme      King                                       PM Process al and       communication              discussions is so intertwined with the deliberations
                                            (CENSUS/   (CENSUS/    (CENSUS/                                   Planning    Deliberativ reflecting                 themselves that it is inextricable from the
                                            ADDP       ADDC        DSSD                                       Meeting     e           information                deliberative material.
                                            FED)       FED);       FED);                                      Output(3).p             provided to
                                                       Patrick J   Karen                                      df                      facilitate
                                                       Cantwell    Battle                                                             deliberative
                                                       (CENSUS/    (CENSUS/                                                           discussions
                                                       DSSD        POP FED);                                                          regarding
                                                       FED);       Deirdre                                                            proposed updates
                                                       James B     Bishop                                                             to Census
                                                       Treat(CEN   (CENSUS/                                                           schedule.
                                                       SUS/DEPD    GEO
                                                       IR FED);    FED);Jenni
                                                       Barbara M   fer W
                                                       LoPresti    Reichert
                                                       (CENSUS/    (CENSUS/
                                                       DITD        DCMD
                                                       FED);       FED);
                                                       Deborah     Albert E
                                                       Stempowsk   Fontenot
                                                       i           (CENSUS/
                                                       (CENSUS/    ADDC
                                                       ADDC        FED); Luis
                                                       FED)        J Cano
                                                                   (CENSUS/
                                                                   DCEOFED
                                                                   ); Michael
                                                                   Clark
                                                                   (CENSUS/
                                                                   DITD
                                                                   FED);




                                                                                                          Page 37 of 53
                                                        Case 5:20-cv-05799-LHK Document 172-1 Filed 09/20/20 Page 39 of 54


Production::Begin   Production::End Bates   Email      Email To    Email CC Date                 Author       File Name Privilege    Privilege        Redaction DOC Response
Bates                                       From                                                                                     Description
DOC_0009226         DOC_0009231             Karen      Barbara M   Michael      7/31/2020 9:59                Re_ Quick Predecision Email             Redacted The information provided to facilitate deliberative
                                            Battle     LoPresti    Clark                                      Turnaround al and      communication              discussions is so intertwined with the deliberations
                                            (CENSUS/   (CENSUS/    (CENSUS/                                   for this   Deliberativ reflecting                 themselves that it is inextricable from the
                                            POP FED)   DITD        DITD                                       morning_ e             information                deliberative material.
                                                       FED);       FED);                                      Process                provided to
                                                       Michael T   Laura L                                    ___.pdf                facilitate
                                                       Thieme      Waggoner                                                          deliberative
                                                       (CENSUS/    (CENSUS/                                                          discussions
                                                       ADDC        GEO FED);                                                         regarding
                                                       FED);       Ryan W                                                            proposed updates
                                                       Deirdre     King                                                              to Census
                                                       Bishop      (CENSUS/                                                          schedule.
                                                       (CENSUS/    DSSD
                                                       GEOFED);    FED);Subr
                                                       James B     ahmanyam
                                                       Treat       Korisapati
                                                       (CENSUS/    (CENSUS/
                                                       DEPDIR      DITD
                                                       FED);       FED);
                                                       Albert E    Victoria
                                                       Fontenot    Velkoff
                                                       (CENSUS/    (CENSUS/
                                                       ADDC        ADDP
                                                       FED);       FED)
                                                       Deborah
                                                       Stempowsk
                                                       i(CENSUS/
                                                       ADDC
                                                       FED);
                                                       Patrick J
                                                       Cantwell
                                                       (CENSUS/




                                                                                                          Page 38 of 53
                                                         Case 5:20-cv-05799-LHK Document 172-1 Filed 09/20/20 Page 40 of 54


Production::Begin   Production::End Bates   Email       Email To     Email CC Date                Author       File Name Privilege      Privilege          Redaction DOC Response
Bates                                       From                                                                                        Description
DOC_0009438         DOC_0009439             Michael T   Victoria                7/31/2020 13:06                Re_ Data Predecision Email                  Redacted This email discuses the impacts of the potential
                                            Thieme      Velkoff                                                quality(20). al and      communication                Replan schedule on the quality of data. It also
                                            (CENSUS/    (CENSUS/                                               pdf          Deliberativ containing pre-              analyzes potential outcomes due to the relationship
                                            ADDC        ADDP                                                                e           decisional                   between post processing, apportionment, and
                                            FED)        FED);                                                                           deliberations                redistricting. Victoria Velkoff, PhD, Associate
                                                        Christa D                                                                       regarding                    Director for Demographic Programs, provides
                                                        Jones                                                                           proposed                     information to her superiors that contain analysis of
                                                        (CENSUS/                                                                        Department                   various options to her superiors, including Christa
                                                        DEPDIR                                                                          action/decision/po           Jones, Benjamin Page, and John Abowd.
                                                        FED);                                                                           licy.
                                                        Benjamin J
                                                        Page
                                                        (CENSUS/
                                                        CFOFED)


DOC_0009463         DOC_0009464             Deborah     Jennifer W              7/31/2020 14:38                Re_          Predecision   Email              Redacted   A final decision was not reached until August 3,
                                            Stempowsk   Reichert                                               Updated      al and        communication                 2020. Any confidential communications containing
                                            i           (CENSUS/                                               Back-end     Deliberativ   reflecting mental             deliberative information before that date occurred
                                            (CENSUS/    DCMD                                                   Processing   e             processes of                  before a final decision was reached by the decision
                                            ADDC        FED);                                                  Document.                  advisor to                    maker. Any release of this information would harm
                                            FED)        Michael T                                              pdf                        decisionmaker                 the free flow of information to the final decision
                                                        Thieme                                                                            regarding internal            maker.
                                                        (CENSUS/                                                                          briefing materials
                                                        ADDC                                                                              on proposed
                                                        FED);                                                                             Department
                                                        Albert E                                                                          action/decision/po
                                                        Fontenot(C                                                                        licy.
                                                        ENSUS/A
                                                        DDC
                                                        FED);
                                                        James T
                                                        Christy
                                                        (CENSUS/
                                                        LA FED)




                                                                                                           Page 39 of 53
                                                          Case 5:20-cv-05799-LHK Document 172-1 Filed 09/20/20 Page 41 of 54


Production::Begin   Production::End Bates   Email        Email To     Email CC Date              Author       File Name Privilege Privilege          Redaction DOC Response
Bates                                       From                                                                                  Description
DOC_0009465         DOC_0009471             Deborah      Jennifer W              7/31/2020 14:38 Deborah   Options to Predecision Document           Withheld in The information provided to facilitate deliberative
                                            Stempowsk    Reichert                                Stempowsk meet       al and      reflecting         full        discussions is so intertwined with the deliberations
                                            i            (CENSUS/                                i         September Deliberativ information                     themselves that it is inextricable from the
                                            (CENSUS/     DCMD                                    (CENSUS/ 30_v9.docx e            provided to                    deliberative material.
                                            ADDC         FED);                                   DCMD                             facilitate
                                            FED)         Michael T                               FED)                             deliberative
                                                         Thieme                                                                   discussions
                                                         (CENSUS/                                                                 regarding
                                                         ADDC                                                                     proposed
                                                         FED);                                                                    Department
                                                         Albert E                                                                 action/decision/po
                                                         Fontenot(C                                                               licy.
                                                         ENSUS/A
                                                         DDC
                                                         FED);
                                                         James T
                                                         Christy
                                                         (CENSUS/
                                                         LA FED)


DOC_0009533         DOC_0009533             Benjamin J   John                    7/31/2020 15:10 Benjamin J   Data          Predecision   Draft document Withheld in   A final decision was not reached until August 3,
                                            Page         Maron                                   Page         processing    al and        containing pre-    full      2020. Any confidential communications containing
                                            (CENSUS/     Abowd                                   (CENSUS/     quality       Deliberativ   decisional                   deliberative information before that date occurred
                                            CFO FED)     (CENSUS/                                CFO FED)     statement.d   e             deliberations                before a final decision was reached by the decision
                                                         ADRM                                                 ocx                         regarding a draft            maker. Any release of this information would harm
                                                         FED);                                                                            presentation on              the free flow of information to the final decision
                                                         Victoria                                                                         proposed                     maker.
                                                         Velkoff                                                                          Department
                                                         (CENSUS/                                                                         action/decision/po
                                                         ADDP                                                                             licy.
                                                         FED);
                                                         Christa D
                                                         Jones(CEN
                                                         SUS/DEPD
                                                         IR FED);
                                                         Michael T
                                                         Thieme
                                                         (CENSUS/
                                                         ADDC
                                                         FED)




                                                                                                          Page 40 of 53
                                                          Case 5:20-cv-05799-LHK Document 172-1 Filed 09/20/20 Page 42 of 54


Production::Begin   Production::End Bates   Email        Email To   Email CC Date                  Author       File Name Privilege     Privilege          Redaction DOC Response
Bates                                       From                                                                                        Description
DOC_0009971         DOC_0009983             Albert E     John                    7/31/2020 16:20                Re_ Data Predecision Email                 Redacted This email discuses the impacts of the potential
                                            Fontenot     Maron                                                  quality.pdf al and      communication                Replan schedule on the quality of data. It also
                                            (CENSUS/     Abowd                                                              Deliberativ containing pre-              analyzes potential outcomes due to the relationship
                                            ADDC         (CENSUS/                                                           e           decisional                   between post processing, apportionment, and
                                            FED)         ADRM                                                                           deliberations                redistricting. Victoria Velkoff, PhD, Associate
                                                         FED)                                                                           regarding a draft            Director for Demographic Programs, provides
                                                                                                                                        presentation on              information to her superiors that contain analysis of
                                                                                                                                        proposed                     various options to her superiors, including Christa
                                                                                                                                        Department                   Jones, Benjamin Page, and John Abowd.
                                                                                                                                        action/decision/po
                                                                                                                                        licy.
DOC_0010066         DOC_0010067             Karen        Victoria                7/31/2020 16:29                Fwd_        Predecision Email              Redacted     The information provided to facilitate deliberative
                                            Battle       Velkoff                                                Replan .pdf al and      communication                   discussions is so intertwined with the deliberations
                                            (CENSUS/     (CENSUS/                                                           Deliberativ reflecting                      themselves that it is inextricable from the
                                            POP FED)     ADDP                                                               e           information                     deliberative material.
                                                         FED)                                                                           provided to
                                                                                                                                        facilitate
                                                                                                                                        deliberative
                                                                                                                                        discussions
                                                                                                                                        regarding a draft
                                                                                                                                        presentation on
                                                                                                                                        proposed
                                                                                                                                        Department
                                                                                                                                        action/decision/po
                                                                                                                                        licy.
DOC_0010089         DOC_0010101             Jennifer W   Albert E   Jennifer W   7/31/2020 16:33                Re_ Data Predecision Email                  Redacted    This email discuses the impacts of the potential
                                            Reichert     Fontenot   Reichert                                    quality(6).p al and      communication                  Replan schedule on the quality of data. It also
                                            (CENSUS/     (CENSUS/   (CENSUS/                                    df           Deliberativ containing pre-                analyzes potential outcomes due to the relationship
                                            DCMD         ADDC       DCMD                                                     e           decisional                     between post processing, apportionment, and
                                            FED          FED)       FED                                                                  deliberations                  redistricting. Victoria Velkoff, PhD, Associate
                                                                                                                                         regarding                      Director for Demographic Programs, provides
                                                                                                                                         proposed                       information to her superiors that contain analysis of
                                                                                                                                         Department                     various options to her superiors, including Christa
                                                                                                                                         action/decision/po             Jones, Benjamin Page, and John Abowd.
                                                                                                                                         licy.




                                                                                                            Page 41 of 53
                                                        Case 5:20-cv-05799-LHK Document 172-1 Filed 09/20/20 Page 43 of 54


Production::Begin   Production::End Bates   Email      Email To     Email CC Date                   Author       File Name Privilege      Privilege          Redaction DOC Response
Bates                                       From                                                                                          Description
DOC_0010143         DOC_0010156             Albert E   Jennifer W                 7/31/2020 16:47                Re_ Data Predecision Email                  Redacted This email discuses the impacts of the potential
                                            Fontenot   Reichert                                                  quality(2).p al and      communication                Replan schedule on the quality of data. It also
                                            (CENSUS/   (CENSUS/                                                  df           Deliberativ containing pre-              analyzes potential outcomes due to the relationship
                                            ADDC       DCMD                                                                   e           decisional                   between post processing, apportionment, and
                                            FED)       FED)                                                                               deliberations                redistricting. Victoria Velkoff, PhD, Associate
                                                                                                                                          regarding a draft            Director for Demographic Programs, provides
                                                                                                                                          presentation on              information to her superiors that contain analysis of
                                                                                                                                          proposed                     various options to her superiors, including Christa
                                                                                                                                          Department                   Jones, Benjamin Page, and John Abowd.
                                                                                                                                          action/decision/po
                                                                                                                                          licy.
DOC_0010256         DOC_0010273             Albert E   Enrique      Christa D      8/1/2020 10:46                Re_ Draft    Predecision   Email              Redacted   The withheld information in these emails reflect
                                            Fontenot   Lamas        Jones                                        Replan       al and        communication                 internal Census deliberations about what
                                            (CENSUS/   (CENSUS/     (CENSUS/                                     Deck for     Deliberativ   containing pre-               information should be included in the Replan and
                                            ADDC       DEPDIR       DEPDIR                                       Review(8).   e             decisional                    the best way to present this information. This can
                                            FED)       FED)         FED);                                        pdf                        deliberations                 be seen by Al Fontenot, Christa Jones, and Enrique
                                                                    Deborah                                                                 regarding internal            Lamas offering suggestions to wording on a few of
                                                                    Stempowsk                                                               briefing materials            the slides, including reasoning as to why certain
                                                                    i                                                                       on proposed                   information should be included and how it should
                                                                    (CENSUS/                                                                Department                    be presented.
                                                                    ADDC                                                                    action/decision/po
                                                                    FED);                                                                   licy.
                                                                    Michael T
                                                                    Thieme(CE
                                                                    NSUS/AD
                                                                    DC FED);
                                                                    Christopher
                                                                    M Denno
                                                                    (CENSUS/
                                                                    ADDC
                                                                    FED)




                                                                                                             Page 42 of 53
                                                           Case 5:20-cv-05799-LHK Document 172-1 Filed 09/20/20 Page 44 of 54


Production::Begin   Production::End Bates   Email         Email To   Email CC Date                  Author       File Name Privilege    Privilege          Redaction DOC Response
Bates                                       From                                                                                        Description
DOC_0010510         DOC_0010513             Christa.D.J   Albert E   Enrique       8/1/2020 20:57                Re_ Draft Predecision Email               Redacted The withheld information in these emails reflect
                                            ones@cens     Fontenot   Lamas                                       Replan     al and      communication                internal Census deliberations about what
                                            us.gov        (CENSUS/   (CENSUS/                                    Deck for   Deliberativ containing pre-              information should be included in the Replan and
                                                          ADDC       DEPDIR                                      Review(1). e           decisional                   the best way to present this information. This can
                                                          FED)       FED);                                       pdf                    deliberations                be seen by Al Fontenot, Christa Jones, and Enrique
                                                                     Deborah                                                            regarding internal           Lamas offering suggestions to wording on a few of
                                                                     Stempowsk                                                          briefing materials           the slides, including reasoning as to why certain
                                                                     i                                                                  on proposed                  information should be included and how it should
                                                                     (CENSUS/                                                           Department                   be presented.
                                                                     ADDC                                                               action/decision/po
                                                                     FED);                                                              licy.
                                                                     Michael T
                                                                     Thieme(CE
                                                                     NSUS/AD
                                                                     DC FED);
                                                                     Christopher
                                                                     M Denno
                                                                     (CENSUS/
                                                                     ADDC
                                                                     FED)




                                                                                                             Page 43 of 53
                                                           Case 5:20-cv-05799-LHK Document 172-1 Filed 09/20/20 Page 45 of 54


Production::Begin   Production::End Bates   Email         Email To   Email CC Date                  Author       File Name Privilege    Privilege          Redaction DOC Response
Bates                                       From                                                                                        Description
DOC_0010605         DOC_0010610             Christa.D.J   Albert E   Enrique       8/1/2020 22:29                Re_ Draft Predecision Email               Redacted The withheld information in these emails reflect
                                            ones@cens     Fontenot   Lamas                                       Replan     al and      communication                internal Census deliberations about what
                                            us.gov        (CENSUS/   (CENSUS/                                    Deck for   Deliberativ containing pre-              information should be included in the Replan and
                                                          ADDC       DEPDIR                                      Review.pdf e           decisional                   the best way to present this information. This can
                                                          FED)       FED);                                                              deliberations                be seen by Al Fontenot, Christa Jones, and Enrique
                                                                     Deborah                                                            regarding internal           Lamas offering suggestions to wording on a few of
                                                                     Stempowsk                                                          briefing materials           the slides, including reasoning as to why certain
                                                                     i                                                                  on proposed                  information should be included and how it should
                                                                     (CENSUS/                                                           Department                   be presented.
                                                                     ADDC                                                               action/decision/po
                                                                     FED);                                                              licy.
                                                                     Michael T
                                                                     Thieme(CE
                                                                     NSUS/AD
                                                                     DC FED);
                                                                     Christopher
                                                                     M Denno
                                                                     (CENSUS/
                                                                     ADDC
                                                                     FED)




                                                                                                             Page 44 of 53
                                                           Case 5:20-cv-05799-LHK Document 172-1 Filed 09/20/20 Page 46 of 54


Production::Begin   Production::End Bates   Email         Email To   Email CC Date                  Author       File Name Privilege    Privilege          Redaction DOC Response
Bates                                       From                                                                                        Description
DOC_0010635         DOC_0010641             Christa.D.J   Enrique    Albert E      8/1/2020 22:34                Re_ Draft Predecision Email               Redacted The withheld information in these emails reflect
                                            ones@cens     Lamas      Fontenot                                    Replan     al and      communication                internal Census deliberations about what
                                            us.gov        (CENSUS/   (CENSUS/                                    Deck for   Deliberativ containing pre-              information should be included in the Replan and
                                                          DEPDIR     ADDC                                        Review(3). e           decisional                   the best way to present this information. This can
                                                          FED)       FED);                                       pdf                    deliberations                be seen by Al Fontenot, Christa Jones, and Enrique
                                                                     Deborah                                                            regarding internal           Lamas offering suggestions to wording on a few of
                                                                     Stempowsk                                                          briefing materials           the slides, including reasoning as to why certain
                                                                     i                                                                  on proposed                  information should be included and how it should
                                                                     (CENSUS/                                                           Department                   be presented.
                                                                     ADDC                                                               action/decision/po
                                                                     FED);                                                              licy.
                                                                     Michael T
                                                                     Thieme(CE
                                                                     NSUS/AD
                                                                     DC FED);
                                                                     Christopher
                                                                     M Denno
                                                                     (CENSUS/
                                                                     ADDC
                                                                     FED)




                                                                                                             Page 45 of 53
                                                         Case 5:20-cv-05799-LHK Document 172-1 Filed 09/20/20 Page 47 of 54


Production::Begin   Production::End Bates   Email       Email To    Email CC Date                  Author       File Name Privilege    Privilege          Redaction DOC Response
Bates                                       From                                                                                       Description
DOC_0010770         DOC_0010786             Christa D   Albert E    Enrique       8/1/2020 22:41                Re_ Draft Predecision Email               Redacted The withheld information in these emails reflect
                                            Jones       Fontenot    Lamas                                       Replan     al and      communication                internal Census deliberations about what
                                            (CENSUS/    (CENSUS/    (CENSUS/                                    Deck for   Deliberativ containing pre-              information should be included in the Replan and
                                            DEPDIR      ADDC        DEPDIR                                      Review(12) e           decisional                   the best way to present this information. This can
                                            FED);       FED)        FED);                                       .pdf                   deliberations                be seen by Al Fontenot, Christa Jones, and Enrique
                                                                    Deborah                                                            regarding                    Lamas offering suggestions to wording on a few of
                                                                    Stempowsk                                                          proposed                     the slides, including reasoning as to why certain
                                                                    i                                                                  Department                   information should be included and how it should
                                                                    (CENSUS/                                                           action/decision/po           be presented.
                                                                    ADDC                                                               licy.
                                                                    FED);
                                                                    Michael T
                                                                    Thieme(CE
                                                                    NSUS/AD
                                                                    DC FED);
                                                                    Christopher
                                                                    M Denno
                                                                    (CENSUS/
                                                                    ADDC
                                                                    FED)



DOC_0010787         DOC_0010798             Enrique     Albert E    Deborah       8/1/2020 22:43                Re_ Draft    Predecision   Email              Redacted   The withheld information in these emails reflect
                                            Lamas       Fontenot    Stempowsk                                   Replan       al and        communication                 internal Census deliberations about what
                                            (CENSUS/    (CENSUS/    i                                           Deck for     Deliberativ   containing pre-               information should be included in the Replan and
                                            DEPDIR      ADDC        (CENSUS/                                    Review(15)   e             decisional                    the best way to present this information. This can
                                            FED)        FED);       ADDC                                        .pdf                       deliberations                 be seen by Al Fontenot, Christa Jones, and Enrique
                                                        Christa D   FED);                                                                  regarding internal            Lamas offering suggestions to wording on a few of
                                                        Jones       Michael T                                                              briefing materials            the slides, including reasoning as to why certain
                                                        (CENSUS/    Thieme                                                                 on proposed                   information should be included and how it should
                                                        DEPDIR      (CENSUS/                                                               Department                    be presented.
                                                        FED)        ADDC                                                                   action/decision/po
                                                                    FED);                                                                  licy.
                                                                    Christopher
                                                                    M
                                                                    Denno(CE
                                                                    NSUS/AD
                                                                    DC FED)




                                                                                                            Page 46 of 53
                                                        Case 5:20-cv-05799-LHK Document 172-1 Filed 09/20/20 Page 48 of 54


Production::Begin   Production::End Bates   Email      Email To   Email CC Date                  Author       File Name Privilege    Privilege          Redaction DOC Response
Bates                                       From                                                                                     Description
DOC_0010926         DOC_0010932             Albert E   Enrique    Christa D     8/1/2020 22:50                Re_ Draft Predecision Email               Redacted The withheld information in these emails reflect
                                            Fontenot   Lamas      Jones                                       Replan     al and      communication                internal Census deliberations about what
                                            (CENSUS/   (CENSUS/   (CENSUS/                                    Deck for   Deliberativ containing pre-              information should be included in the Replan and
                                            ADDC       DEPDIR     DEPDIR                                      Review(7). e           decisional                   the best way to present this information. This can
                                            FED)       FED)       FED);                                       pdf                    deliberations                be seen by Al Fontenot, Christa Jones, and Enrique
                                                                  Deborah                                                            regarding internal           Lamas offering suggestions to wording on a few of
                                                                  Stempowsk                                                          briefing materials           the slides, including reasoning as to why certain
                                                                  i                                                                  on proposed                  information should be included and how it should
                                                                  (CENSUS/                                                           Department                   be presented.
                                                                  ADDC                                                               action/decision/po
                                                                  FED);                                                              licy.
                                                                  Michael T
                                                                  Thieme(CE
                                                                  NSUS/AD
                                                                  DC FED);
                                                                  Christopher
                                                                  M Denno
                                                                  (CENSUS/
                                                                  ADDC
                                                                  FED)




                                                                                                          Page 47 of 53
                                                        Case 5:20-cv-05799-LHK Document 172-1 Filed 09/20/20 Page 49 of 54


Production::Begin   Production::End Bates   Email      Email To   Email CC Date                  Author       File Name Privilege    Privilege          Redaction DOC Response
Bates                                       From                                                                                     Description
DOC_0010954         DOC_0010962             Albert E   Enrique    Christa D     8/1/2020 22:56                Re_ Draft Predecision Email               Redacted The withheld information in these emails reflect
                                            Fontenot   Lamas      Jones                                       Replan     al and      communication                internal Census deliberations about what
                                            (CENSUS/   (CENSUS/   (CENSUS/                                    Deck for   Deliberativ containing pre-              information should be included in the Replan and
                                            ADDC       DEPDIR     DEPDIR                                      Review(9). e           decisional                   the best way to present this information. This can
                                            FED)       FED)       FED);                                       pdf                    deliberations                be seen by Al Fontenot, Christa Jones, and Enrique
                                                                  Deborah                                                            regarding internal           Lamas offering suggestions to wording on a few of
                                                                  Stempowsk                                                          briefing materials           the slides, including reasoning as to why certain
                                                                  i                                                                  on proposed                  information should be included and how it should
                                                                  (CENSUS/                                                           Department                   be presented.
                                                                  ADDC                                                               action/decision/po
                                                                  FED);                                                              licy.
                                                                  Michael T
                                                                  Thieme(CE
                                                                  NSUS/AD
                                                                  DC FED);
                                                                  Christopher
                                                                  M Denno
                                                                  (CENSUS/
                                                                  ADDC
                                                                  FED)



DOC_0010988         DOC_0010996             Enrique    Albert E   Christa D     8/1/2020 23:02                Re_ Draft    Predecision   Email              Redacted   The withheld information in these emails reflect
                                            Lamas      Fontenot   Jones                                       Replan       al and        communication                 internal Census deliberations about what
                                            (CENSUS/   (CENSUS/   (CENSUS/                                    Deck for     Deliberativ   containing pre-               information should be included in the Replan and
                                            DEPDIR     ADDC       DEPDIR                                      Review(7).   e             decisional                    the best way to present this information. This can
                                            FED)       FED)       FED)                                        pdf                        deliberations                 be seen by Al Fontenot, Christa Jones, and Enrique
                                                                                                                                         regarding internal            Lamas offering suggestions to wording on a few of
                                                                                                                                         briefing materials            the slides, including reasoning as to why certain
                                                                                                                                         on proposed                   information should be included and how it should
                                                                                                                                         Department                    be presented.
                                                                                                                                         action/decision/po
                                                                                                                                         licy.




                                                                                                          Page 48 of 53
                                                        Case 5:20-cv-05799-LHK Document 172-1 Filed 09/20/20 Page 50 of 54


Production::Begin   Production::End Bates   Email      Email To   Email CC Date                   Author       File Name Privilege    Privilege          Redaction DOC Response
Bates                                       From                                                                                      Description
DOC_0011629         DOC_0011655             Enrique    Albert E                 8/1/2020 23:22                 Re_ Draft Predecision Email               Redacted The withheld information in these emails reflect
                                            Lamas      Fontenot                                                Replan     al and      communication                internal Census deliberations about what
                                            (CENSUS/   (CENSUS/                                                Deck for   Deliberativ containing pre-              information should be included in the Replan and
                                            DEPDIR     ADDC                                                    Review(24) e           decisional                   the best way to present this information. This can
                                            FED)       FED)                                                    - Copy.pdf             deliberations                be seen by Al Fontenot, Christa Jones, and Enrique
                                                                                                                                      regarding                    Lamas offering suggestions to wording on a few of
                                                                                                                                      proposed                     the slides, including reasoning as to why certain
                                                                                                                                      Department                   information should be included and how it should
                                                                                                                                      action/decision/po           be presented.
                                                                                                                                      licy.
DOC_0011918         DOC_0011982             Ali        Albert E   Deborah         8/2/2020 0:00                Olson_emal Predecision   Email              Redacted   This is the condition that the records existed. To
                                            Mohamma    Fontenot   Stempowsk                                    _Binder1.p al and        communication                 aid your review, the bates range for this family,
                                            d Ahmad    (CENSUS/   i                                            df         Deliberativ   containing pre-               including the attachments, is DOC_0011918 -
                                            (CENSUS/   ADDC       (CENSUS/                                                e             decisional                    DOC_0012130. Additionally, to the extent you
                                            ADCOM      FED);      ADDC                                                                  deliberations                 challenge any portions of this document on the basis
                                            FED)       Enrique    FED);                                                                 regarding internal            that a decision had already occurred, we continue to
                                                       Lamas      Michael T                                                             briefing materials            assert deliberative process over the portions of
                                                       (CENSUS/   Thieme                                                                on proposed                   documents reflecting various options and impacts
                                                       DEPDIR     (CENSUS/                                                              Department                    provided by subordinates to their supervisors
                                                       FED)       ADDC                                                                  action/decision/po            discussing various aspects of the replan.
                                                                  FED);                                                                 licy.
                                                                  Christopher
                                                                  M
                                                                  Denno(CE
                                                                  NSUS/AD
                                                                  DC FED);
                                                                  Ron S
                                                                  Jarmin
                                                                  (CENSUS/
                                                                  DEPDIR
                                                                  FED);
                                                                  Timothy P
                                                                  Olson
                                                                  (CENSUS/
                                                                  ADFO
                                                                  FED);
                                                                  James
                                                                  TChristy
                                                                  (CENSUS/
                                                                  LA FED);
                                                                  Christa D
                                                                  Jones




                                                                                                           Page 49 of 53
                                                        Case 5:20-cv-05799-LHK Document 172-1 Filed 09/20/20 Page 51 of 54


Production::Begin   Production::End Bates   Email      Email To     Email CC Date                Author       File Name Privilege     Privilege          Redaction DOC Response
Bates                                       From                                                                                      Description
DOC_0013800         DOC_0013800             Ali        Steven       Albert E    8/2/2020 16:15                PLEASE Predecision Email                   Redacted The information provided to facilitate deliberative
                                            Mohamma    Dillingham   Fontenot                                  REVIEW-- al and         communication                discussions is so intertwined with the deliberations
                                            d Ahmad    (CENSUS/     (CENSUS/                                  Draft       Deliberativ reflecting                   themselves that it is inextricable from the
                                            (CENSUS/   DEPDIR       ADDC                                      Director    e           information                  deliberative material.
                                            ADCOM      FED); Ron    FED);                                     Statement -             provided to
                                            FED)       S Jarmin     Enrique                                   Copy.pdf                facilitate
                                                       (CENSUS/     Lamas                                                             deliberative
                                                       DEPDIR       (CENSUS/                                                          discussions
                                                       FED);        DEPDIR                                                            regarding a draft
                                                       Cogley,      FED);                                                             public statement
                                                       Nathaniel    Steven K                                                          on proposed
                                                       (Federal)    Smith(CEN                                                         Department
                                                                    SUS/DEPD                                                          action/decision/po
                                                                    IR FED);                                                          licy.
                                                                    Michael
                                                                    John
                                                                    Sprung
                                                                    (CENSUS/
                                                                    DEPDIR
                                                                    FED);
                                                                    Christa D
                                                                    Jones
                                                                    (CENSUS/
                                                                    DEPDIR
                                                                    FED)




                                                                                                          Page 50 of 53
                                                        Case 5:20-cv-05799-LHK Document 172-1 Filed 09/20/20 Page 52 of 54


Production::Begin   Production::End Bates   Email      Email To     Email CC Date             Author       File Name Privilege Privilege          Redaction DOC Response
Bates                                       From                                                                               Description
DOC_0013801         DOC_0013802             Ali        Steven       Albert E    8/2/2020 16:15 Ali      FOR        Predecision Draft document Withheld in The information provided to facilitate deliberative
                                            Mohamma    Dillingham   Fontenot                   Mohamma REVIEW- al and          reflecting         full      discussions is so intertwined with the deliberations
                                            d Ahmad    (CENSUS/     (CENSUS/                   d Ahmad Draft       Deliberativ information                  themselves that it is inextricable from the
                                            (CENSUS/   DEPDIR       ADDC                       (CENSUS/ Director   e           provided to                  deliberative material.
                                            ADCOM      FED); Ron    FED);                      ADCOM Dillingham                facilitate
                                            FED)       S Jarmin     Enrique                    FED)     Stateme.do             deliberative
                                                       (CENSUS/     Lamas                               cx                     discussions
                                                       DEPDIR       (CENSUS/                                                   regarding a draft
                                                       FED);        DEPDIR                                                     public statement
                                                       Cogley,      FED);                                                      on proposed
                                                       Nathaniel    Steven K                                                   Department
                                                       (Federal)    Smith(CEN                                                  action/decision/po
                                                                    SUS/DEPD                                                   licy.
                                                                    IR FED);
                                                                    Michael
                                                                    John
                                                                    Sprung
                                                                    (CENSUS/
                                                                    DEPDIR
                                                                    FED);
                                                                    Christa D
                                                                    Jones
                                                                    (CENSUS/
                                                                    DEPDIR
                                                                    FED)




                                                                                                       Page 51 of 53
                                                        Case 5:20-cv-05799-LHK Document 172-1 Filed 09/20/20 Page 53 of 54


Production::Begin   Production::End Bates   Email      Email To     Email CC Date                Author       File Name Privilege    Privilege          Redaction DOC Response
Bates                                       From                                                                                     Description
DOC_0014765         DOC_0014765             Ali        Steven                   8/3/2020 17:25                SHORT      Attorney- Email                Redacted This additional information supporting the attorney-
                                            Mohamma    Dillingham                                             FUSE-      Client      communication                client information is provided in the attached filing
                                            d Ahmad    (CENSUS/                                               SMALL      Privilege; containing                    with updates to our privilege log entry.
                                            (CENSUS/   DEPDIR                                                 GROUP- Predecision communications                   Additionally, to the extent you challenge this
                                            ADCOM      FED); Ron                                              Statement al and       among staff,                 document on the basis that a decision had already
                                            FED)       S Jarmin                                               Edits-     Deliberativ including counsel,           occurred, we continue to assert deliberative process
                                                       (CENSUS/                                               Pleas___.p e           providing legal              over the various options and impacts provided by
                                                       DEPDIR                                                 df                     advice and                   subordinates to their supervisors discussing various
                                                       FED);                                                                         analysis from                aspects of the replan.
                                                       Nathaniel                                                                     counsel regarding
                                                       Cogley(CE                                                                     proposed
                                                       NSUS/DEP                                                                      Department
                                                       DIR FED);                                                                     action/decision/po
                                                       Albert E                                                                      licy.
                                                       Fontenot
                                                       (CENSUS/
                                                       ADDC
                                                       FED);
                                                       Christa D
                                                       Jones
                                                       (CENSUS/
                                                       DEPDIR
                                                       FED);Enriq
                                                       ue Lamas
                                                       (CENSUS/
                                                       DEPDIR
                                                       FED)




                                                                                                          Page 52 of 53
                                                        Case 5:20-cv-05799-LHK Document 172-1 Filed 09/20/20 Page 54 of 54


Production::Begin   Production::End Bates   Email      Email To     Email CC Date              Author       File Name PrivilegePrivilege          Redaction DOC Response
Bates                                       From                                                                               Description
DOC_0014766         DOC_0014767             Ali        Steven                   8/3/2020 17:25 Ali      FOR        Attorney- Draft document Withheld in This additional information supporting the attorney-
                                            Mohamma    Dillingham                              Mohamma REVIEW- Client          containing         full      client information is provided in the attached filing
                                            d Ahmad    (CENSUS/                                d Ahmad Draft       Privilege; communications                with updates to our privilege log entry. It is a draft
                                            (CENSUS/   DEPDIR                                  (CENSUS/ Director   Predecision among staff,                 document containing confidential redline edits and
                                            ADCOM      FED); Ron                               ADCOM Dillingham al and         including counsel,           comments that reflect legal advice from an attorney
                                            FED)       S Jarmin                                FED)     Stateme.do Deliberativ providing legal              to the client and is also pre-decisional as this
                                                       (CENSUS/                                         cx         e           advice and                   document was created to help the decisionmaker
                                                       DEPDIR                                                                  analysis from                analyze various options related to the Replan.
                                                       FED);                                                                   counsel regarding
                                                       Nathaniel                                                               proposed
                                                       Cogley(CE                                                               Department
                                                       NSUS/DEP                                                                action/decision/po
                                                       DIR FED);                                                               licy.
                                                       Albert E
                                                       Fontenot
                                                       (CENSUS/
                                                       ADDC
                                                       FED);
                                                       Christa D
                                                       Jones
                                                       (CENSUS/
                                                       DEPDIR
                                                       FED);Enriq
                                                       ue Lamas
                                                       (CENSUS/
                                                       DEPDIR
                                                       FED)




                                                                                                        Page 53 of 53
